 



Exhibit 10.01
EXECUTION COPY
 
INVESTMENT AGREEMENT
 
Between
The Bank of Nova Scotia
and
First BanCorp
Dated as of February 15, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
            ARTICLE I

 
            DEFINITIONS

 
           
SECTION 1.01.
  Certain Defined Terms     1  
SECTION 1.02.
  Definitions     8  
SECTION 1.03.
  Interpretation and Rules of Construction     9  
 
            ARTICLE II

 
            PURCHASE AND SALE

 
           
SECTION 2.01.
  Purchase and Sale of the Shares     10  
SECTION 2.02.
  Purchase Price     10  
SECTION 2.03.
  Closing     10  
SECTION 2.04.
  Closing Deliveries by the Company     10  
SECTION 2.05.
  Closing Deliveries by the Investor     10  
SECTION 2.06.
  Transfer Taxes     11  
SECTION 2.07.
  Adjustments to Purchase Price     11  
 
            ARTICLE III

 
            REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 
           
SECTION 3.01.
  Organization, Authority and Qualification of the Company     11  
SECTION 3.02.
  Subsidiaries     12  
SECTION 3.03.
  Capitalization     12  
SECTION 3.04.
  Corporate Books and Records     13  
SECTION 3.05.
  No Conflict     13  
SECTION 3.06.
  Governmental Consents and Approvals     14  
SECTION 3.07.
  SEC Filings and the Sarbanes-Oxley Act     14  
SECTION 3.08.
  Financial Information; Books and Records     15  
SECTION 3.09.
  Absence of Undisclosed Liabilities     15  
SECTION 3.10.
  Conduct in the Ordinary Course; Absence of Certain Changes, Events and
Conditions     16  
SECTION 3.11.
  Litigation     16  
SECTION 3.12.
  Compliance with Laws     16  
SECTION 3.13.
  Environmental and Other Permits and Licenses; Related Matters     17  
SECTION 3.14.
  Material Contracts     17  
SECTION 3.15.
  Intellectual Property     17  
SECTION 3.16.
  Real Property; Assets     18  
SECTION 3.17.
  Employee Benefit Matters     19  

i



--------------------------------------------------------------------------------



 



                      Page  
SECTION 3.18.
  Labor Matters     21  
SECTION 3.19.
  Taxes     22  
SECTION 3.20.
  Insurance     23  
SECTION 3.21.
  Certain Business Practices     24  
SECTION 3.22.
  Regulatory Reports; Allowance for Losses     24  
SECTION 3.23.
  Related Party Transactions     24  
SECTION 3.24.
  Loans     25  
SECTION 3.25.
  Risk Management Instruments     25  
SECTION 3.26.
  Community Reinvestment Act, Customer Information Security and Anti-Money
Laundering     26  
SECTION 3.27.
  Credit Card Accounts     26  
SECTION 3.28.
  Agreements with Governmental Authorities     26  
SECTION 3.29.
  Regulatory Capital     27  
SECTION 3.30.
  Private Offering     27  
SECTION 3.31.
  Vote Required     27  
SECTION 3.32.
  Takeover Statute     27  
SECTION 3.33.
  Brokers     27  
 
            ARTICLE IV

 
            REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 
           
SECTION 4.01.
  Organization and Authority of the Investor     27  
SECTION 4.02.
  No Conflict     28  
SECTION 4.03.
  Governmental Consents and Approvals     28  
SECTION 4.04.
  Investment Purpose     28  
SECTION 4.05.
  Status of Shares; Limitations on Transfer and Other Restrictions     28  
SECTION 4.06.
  Sophistication and Financial Condition of the Investor     29  
SECTION 4.07.
  Available Funds     29  
SECTION 4.08.
  Litigation     29  
SECTION 4.09.
  Brokers     29  
 
            ARTICLE V

 
            ADDITIONAL AGREEMENTS

 
           
SECTION 5.01.
  Conduct of Business Prior to the Closing     29  
SECTION 5.02.
  Taxes     30  
SECTION 5.03.
  Access to Information     31  
SECTION 5.04.
  Confidentiality     31  
SECTION 5.05.
  Regulatory and Other Authorizations; Notices and Consents     32  
SECTION 5.06.
  Notice of Developments     32  
SECTION 5.07.
  No Solicitation or Negotiation     32  
SECTION 5.08.
  Authorization for Listing     34  
SECTION 5.09.
  Security Interest     34  
SECTION 5.10.
  Further Action     34  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE VI

 
            CONDITIONS TO CLOSING

 
           
SECTION 6.01.
  Conditions to Obligations of the Company     35  
SECTION 6.02.
  Conditions to Obligations of the Investor     35  
 
            ARTICLE VII

 
            INDEMNIFICATION

 
           
SECTION 7.01.
  Survival of Representations and Warranties     37  
SECTION 7.02.
  Indemnification by the Company     37  
SECTION 7.03.
  Indemnification by the Investor     38  
SECTION 7.04.
  Limits on Indemnification     39  
SECTION 7.05.
  Notice of Loss; Third Party Claims     39  
SECTION 7.06.
  Tax Treatment     40  
 
            ARTICLE VIII

 
            TERMINATION

 
           
SECTION 8.01.
  Termination     41  
SECTION 8.02.
  Effect of Termination     42  
 
            ARTICLE IX

 
            GENERAL PROVISIONS

 
           
SECTION 9.01.
  Expenses     42  
SECTION 9.02.
  Notices     42  
SECTION 9.03.
  Public Announcements     43  
SECTION 9.04.
  Severability     44  
SECTION 9.05.
  Entire Agreement     44  
SECTION 9.06.
  Assignment     44  
SECTION 9.07.
  Amendment     44  
SECTION 9.08.
  Waiver     44  
SECTION 9.09.
  No Third Party Beneficiaries     45  
SECTION 9.10.
  Governing Law     45  
SECTION 9.11.
  Waiver of Jury Trial     45  
SECTION 9.12.
  Currency     45  
SECTION 9.13.
  Counterparts     45  

iii



--------------------------------------------------------------------------------



 



          INVESTMENT AGREEMENT, dated as of February 15, 2007 (this
“Agreement”), between The Bank of Nova Scotia, a chartered bank under the Bank
Act (Canada) (the “Investor”), and First BanCorp, a Puerto Rico-chartered
financial holding company (the “Company”).
          WHEREAS, the Company desires to issue and sell to the Investor, and
the Investor desires to purchase from the Company, pursuant to the terms and
conditions set forth in this Agreement, that number of shares (the “Shares”) of
the common stock, par value $1.00 per share (“Common Stock”), of the Company
such that immediately after giving effect to the issuance as contemplated by
this Agreement the Investor will own 10% of the outstanding Common Stock; and
          WHEREAS, concurrently with the closing of the sale and purchase of the
Shares contemplated by this Agreement, the Company will enter into a stockholder
agreement with the Investor, substantially in the form attached hereto as
Exhibit A (the “Stockholder Agreement”).
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements and covenants hereinafter set forth, and intending to be legally
bound, the Company and the Investor hereby agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Certain Defined Terms. For purposes of this Agreement:
          “Action” means any claim, action, suit, arbitration, inquiry,
proceeding or investigation.
          “Adverse Reputational Effect” means any circumstance, change in or
effect on the Company, any Subsidiary or any of their businesses that,
individually or in the aggregate with all other circumstances, changes in or
effects on the Company, any Subsidiary or any of their businesses, is or is
reasonably likely to be materially adverse to the relationship or standing of
the Company, any Subsidiary, the Investor or any of its Affiliates with any
Governmental Authority, other than those matters set forth under the caption
“Exceptions to Adverse Reputational Effect” in Section 1.01 of the Disclosure
Schedule.
          “Affiliate” means, with respect to any specified Person, any other
Person that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person.
          “Agency” means FirstBank Insurance Agency, Inc., a Puerto
Rico-chartered insurance agency.
          “Agreement” or “this Agreement” means this Investment Agreement
between the parties hereto (including the Exhibits and Schedules hereto and the
Disclosure Schedule) and all amendments hereto made in accordance with the
provisions of Section 9.07.

 



--------------------------------------------------------------------------------



 



          “Bank” means FirstBank Puerto Rico, a Puerto Rico-chartered commercial
bank.
          “Bank Act” means the Puerto Rico Bank Act, as amended.
          “BHC Act” means the U.S. Bank Holding Company Act of 1956.
          “Business Day” means any day that is not a Saturday, a Sunday or other
day on which banks are required or authorized by Law to be closed in any of The
City of New York, NY, San Juan, Puerto Rico or Toronto, Canada.
          “CERCLA” means the U.S. Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended through the Closing.
          “Claims” means any and all administrative, regulatory or judicial
actions, suits, petitions, appeals, notices of noncompliance or violation,
investigations, proceedings, consent orders or consent agreements.
          “Code” means, collectively, the U.S. Code and the P.R. Code.
          “Company Representative” means (a) any of the following employees of
the Company: the Chief Executive Officer, the Chief Financial Officer, the Chief
Operating Officer, the Chief Accounting Officer, the Chief Lending Officer, the
Chief Risk Officer, the Treasurer or the General Counsel; or (b) Luis Cabrera.
          “control” (including the terms “controlled by” and “under common
control with”) means, the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, as trustee or executor, by
contract or otherwise, including, without limitation, the ownership, directly or
indirectly, of securities having the power to elect a majority of the board of
directors or similar body governing the affairs of such Person.
          “Disclosure Schedule” means the Disclosure Schedule attached hereto,
dated as of the date hereof, delivered by the Company to the Investor in
connection with this Agreement.
          “Encumbrance” means any Lien, violation, charge, lease, license,
encumbrance, servient easement, adverse claim, reversion, reverter, preferential
arrangement, restrictive covenant, condition or restriction of any kind,
including any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership.
          “Environment” means surface waters, groundwaters, soil, subsurface
strata and ambient air.
          “Environmental Claims” means any Claims relating in any way to any
Environmental Law or any Environmental Permit, including (a) any and all Claims
by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages pursuant to any applicable Environmental
Law and (b) any and all Claims by any Person seeking damages, contribution,
indemnification, cost recovery, compensation or

2



--------------------------------------------------------------------------------



 



injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the Environment.
          “Environmental Laws” means all Laws, now or hereafter in effect and as
amended, relating to the Environment, health, safety, natural resources or
Hazardous Materials, including CERCLA; the Resource Conservation and Recovery
Act, 42 U.S.C. §§ 6901 et seq.; the Hazardous Materials Transportation Act, 49
U.S.C. §§ 6901 et seq.; the Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the
Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq.; the Clean Air Act, 42
U.S.C. §§ 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq.;
the Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 et seq.; and the Federal Food,
Drug and Cosmetic Act, 21 U.S.C. §§ 301 et seq.
          “Environmental Permits” means all permits, approvals, identification
numbers, licenses and other authorizations required under or issued pursuant to
any applicable Environmental Law.
          “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.
          “FDIA” means the U.S. Federal Deposit Insurance Act, as amended.
          “FDIC” means the Federal Deposit Insurance Corporation of the United
States.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System of the United States.
          “FSB” means FirstBank Florida, a Federal savings bank organized under
the Laws of the United States.
          “GAAP” means United States generally accepted accounting principles in
effect from time to time applied consistently throughout the periods involved.
          “Governmental Authority” means any federal, national, supranational,
state, provincial, municipal, local, territorial or similar government,
governmental, regulatory or administrative authority, agency or commission or
any court, tribunal, or judicial or arbitral body.
          “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.
          “Hazardous Materials” means (a) petroleum and petroleum products,
radioactive materials, asbestos-containing materials, urea formaldehyde foam
insulation, transformers or other equipment that contain polychlorinated
biphenyls and radon gas, (b) any other chemicals, materials or substances
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous wastes”, “restricted
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar import, under any applicable Environmental
Law, and (c) any other chemical, material or substance that is regulated by any
Environmental Law.

3



--------------------------------------------------------------------------------



 



          “HOLA” means the U.S. Home Owners’ Loan Act of 1933.
          “Indebtedness” means, with respect to any Person, (a) all indebtedness
of such Person, whether or not contingent, for borrowed money, (b) all
obligations of such Person for the deferred purchase price of property or
services, (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any capital stock of such Person or any warrants, rights or
options to acquire such capital stock, valued, in the case of redeemable
preferred stock, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, (h) all Indebtedness of others
referred to in clauses (a) through (g) above guaranteed directly or indirectly
in any manner by such Person, and (i) all Indebtedness referred to in clauses
(a) through (g) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Indebtedness.
          “Indemnified Litigation” means In re First BanCorp Securities
Litigation — Civ. No. 05-2148 (GAG) in the United States District Court for the
District of Puerto Rico, In re First BanCorp Derivative Litigation — Civ.
No. 06-1064 (GAG) in the United States District Court for the District of Puerto
Rico, the Action pending before the SEC with respect to the restatement of the
Company’s 2002, 2003 and 2004 financial statements and all other Claims to the
extent now or hereafter arising out of or relating to all or a portion of the
facts underlying the foregoing Actions.
          “Indemnified Party” means an Investor Indemnified Party or a Company
Indemnified Party, as the case may be.
          “Indemnifying Party” means the Company pursuant to Section 7.02 or the
Investor pursuant to Section 7.03, as the case may be.
          “Intellectual Property” means (a) patents, patent applications and
statutory invention registrations, (b) trademarks, service marks, domain names,
trade dress, logos, trade names, corporate names and other identifiers of source
or goodwill, including registrations and applications for registration thereof
and including the goodwill of the business symbolized thereby or associated
therewith, (c) mask works and copyrights, including copyrights in computer
software, and registrations and applications for registration thereof, and
(iv) confidential and proprietary information, including trade secrets, know-how
and invention rights.
          “IRS” means the Internal Revenue Service of the United States.

4



--------------------------------------------------------------------------------



 



          “Law” means any federal, national, supranational, state, provincial,
local or similar statute, law, ordinance, regulation, rule, code, order, or rule
of law (including common law) and any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or
judgment.
          “Leased Real Property” means the real property leased by the Company
or any Subsidiary as tenant, together with, to the extent leased by the Company
or any Subsidiary, all buildings and other structures, facilities or
improvements currently or hereafter located thereon, all fixtures, systems,
equipment and items of personal property of the Company or any Subsidiary
attached or appurtenant thereto and all easements, licenses, rights and
appurtenances relating to the foregoing.
          “Liabilities” means any and all debts, liabilities and obligations,
whether accrued or fixed, absolute or contingent, matured or unmatured or
determined or determinable, including those arising under any Law (including any
Environmental Law), Claim or Governmental Order and those arising under any
contract, agreement, arrangement, commitment or undertaking.
          “Lien” means any security interest, pledge, hypothecation, mortgage,
lien (including environmental and tax liens).
          “Material Adverse Effect” means any circumstance, change in or effect
on the Company or the Subsidiaries that, individually or in the aggregate with
all other circumstances, changes in or effects on the Company or any Subsidiary,
is or is reasonably likely to be materially adverse to the business, assets,
results of operations or the condition (financial or otherwise) of the Company
and the Subsidiaries taken as a whole; provided, however, that none of the
following, either alone or in combination, shall be considered in determining
whether a Material Adverse Effect has occurred or is reasonably likely to occur:
(i) events, circumstances, changes or effects that generally affect the banking
industry in Puerto Rico (including legal and regulatory changes), except to the
extent that the Company or any Subsidiary is disproportionately affected
thereby, (ii) general economic conditions or events, circumstances, changes or
effects affecting the economy of Puerto Rico generally, or the securities
markets generally, except to the extent that the Company or any Subsidiary is
disproportionately affected thereby, or (iii) changes arising from the
announcement of the execution of this Agreement.
          “Material Contract” means a contract or other binding arrangement with
respect to which the Company or any Subsidiary is bound and (a) the cancellation
of which would likely have a material adverse effect on, or that otherwise is
material to, the Company and the Subsidiaries taken as a whole (including each
contract that is required by Item 6.01(10) of SEC Regulation S-K to be an
Exhibit to a Report of the Company on Form 10-K); (b) under which any past or
present officer, director, employee or consultant of the Company or any
Subsidiary is provided payment of more than $500,000 in any twelve month period
(in any circumstance); (c) which provides for the grant of options to any past
or present officer, director, employee or any consultant of the Company or any
Subsidiary, other than agreements relating to options granted under a Stock
Option Plan; (d) has been entered into by the Company or any Subsidiary in its
ordinary course of business (but excluding any written contract providing for
the advancement of credit, whether by way of loan, guarantee or otherwise) and
is likely to involve consideration or Liability of more than $2,000,000 in the
aggregate; (e) has been entered into by

5



--------------------------------------------------------------------------------



 



the Company or any Subsidiary other than in the ordinary course of business and
is likely to involve consideration or Liability of more than $500,000 in the
aggregate; or (f) that provides or purports to provide for exclusivity to any
Person, limits the payment of dividends (in any circumstance), imposes financial
covenants or limits the conduct of business, in each case on or over the
Company, any Significant Subsidiary or the Investor.
          “OIC” means the Office of the Insurance Commissioner of Puerto Rico.
          “OCFI” means the Office of the Commissioner of Financial Institutions
of the Commonwealth of Puerto Rico.
          “OSFI” means the Office of the Superintendent of Financial
Institutions (Canada).
          “Owned Real Property” means the real property in which the Company or
any Subsidiary has fee title (or equivalent) interest, together with all
buildings and other structures, facilities or improvements currently or
hereafter located thereon, all fixtures, systems, equipment and items of
personal property of the Company or any Subsidiary attached or appurtenant
thereto and all easements, licenses, rights and appurtenances relating to the
foregoing.
          “Permitted Encumbrances” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced and as to which neither the Company nor any Subsidiary is
otherwise subject to civil or criminal liability due to its existence: (a) liens
for Taxes not yet due and payable, which have been incurred in the ordinary
course of business and for which adequate reserves are shown or reflected in the
Management 2006 Financial Statements or that relate to periods ended after
December 31, 2006; (b) Encumbrances imposed by Law, such as materialmen’s,
mechanics’, carriers’, workmen’s and repairmen’s liens and other similar liens
arising in the ordinary course of business securing obligations that (i) are not
overdue for a period of more than 30 days and (ii) are not in excess of $50,000
in the case of a single property or $500,000 in the aggregate at any time;
(c) pledges or deposits to secure obligations under workers’ compensation Laws
or similar legislation or to secure public or statutory obligations; (d) liens
or other security interests securing bona fide obligations incurred by the
Company or the Subsidiaries, provided that such obligations are shown or
reflected in the Management 2006 Financial Statements or incurred in the
ordinary course of business consistent with past practice since December 31,
2006 and (e) minor survey exceptions, reciprocal easement agreements and other
customary encumbrances on title to real property that (i) were not incurred in
connection with any Indebtedness, (ii) do not render title to the property
encumbered thereby unmarketable, and (iii) do not, individually or in the
aggregate, materially and adversely affect the value of or the use of such
property for its current and anticipated purposes.
          “Person” means any individual, partnership, firm, corporation, limited
liability company, association, trust, unincorporated organization or other
entity, as well as any syndicate or group that would be deemed to be a person
under Section 13(d)(3) of the Exchange Act.
          “P.R. Code” means the Puerto Rico Internal Revenue Code of 1964, as
amended.

6



--------------------------------------------------------------------------------



 



          “Purchase Price Bank Account” means a bank account in the United
States to be designated by the Company in a written notice to the Investor at
least five Business Days before the Closing.
          “Real Property” means the Leased Real Property and the Owned Real
Property.
          “Regulatory Reports” means the annual or quarterly reports, and
accompanying schedules, of the Company and any Subsidiary filed with the Federal
Reserve Board, the OCFI, the FDIC, the Office of Thrift Supervision or the State
of Florida since December 31, 2003.
          “Release” means disposing, discharging, injecting, spilling, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing and the like
into or upon any land or water or air or otherwise entering into the
Environment.
          “Remedial Action” means all action to (a) clean up, remove, treat or
handle in any other way Hazardous Materials in the Environment; (b) prevent the
Release of Hazardous Materials so that they do not migrate, endanger or threaten
to endanger public health or the Environment; or (c) perform remedial
investigations, feasibility studies, corrective actions, closures and
post-remedial or post-closure studies, investigations, operations, maintenance
and monitoring.
          “SEC” means the U.S. Securities and Exchange Commission.
          “Significant Subsidiary” means (i) the Bank, the Agency or any other
Subsidiary set forth in Section 3.02(a) of the Disclosure Schedule and (ii) any
other Subsidiary that is a significant subsidiary of the Company under
Rule 1-02(w) of SEC Regulation S-X.
          “Stock Option Plans” means the FirstBank 1987 Stock Option Plan and
the FirstBank 1997 Stock Option Plan.
          “Subsidiary” or “Subsidiaries” means any and all corporations,
partnerships, limited liability companies, joint ventures, associations and
other entities controlled by the Company, directly or indirectly, as a result of
ownership of equity, membership or similar interests in such Person or any other
related rights.
          “Tax Returns” means any return, declaration, report, election, claim
for refund or information return or other statement or form relating to Taxes,
filed or required to be filed with any government or taxing authority, including
any schedule or attachment thereto or any amendment thereof.
          “Taxes” means any and all taxes, fees, levies, duties, tariffs,
imposts, and other charges of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any government or taxing authority, including taxes or other charges
on or with respect to income, franchises, windfall or other profits, gross
receipts, property, intangible property, excise, sales, use, capital stock,
accumulation of earnings, payroll, employment, social security, workers’
compensation, unemployment compensation, or net worth; taxes or other charges in
the nature of excise, withholding, ad valorem, stamp, transfer, value added, or
gains taxes; license, registration and

7



--------------------------------------------------------------------------------



 




documentation fees; and customs’ duties, tariffs, and similar charges. It also
includes any withholding taxes which the Corporation or any Affiliate of the
Corporation is required by any governmental or taxing authority to withhold on
behalf of any Person, and to remit to a government, municipal or taxing
authority.
          “Treasury” means the Puerto Rico Treasury Department.
          “U.S. Code” means the U.S. Internal Revenue Code of 1986, as amended.
          SECTION 1.02. Definitions. The following terms have the meanings set
forth in the Sections set forth below:

      Definition   Location
 
   
“2005 10-K”
  3.07
“Acquisition Notice”
  5.07(b)
“Acquisition Transaction”
  5.07(b)
“Aggregate Purchase Price”
  2.02
“Closing”
  2.03
“Common Stock”
  Recitals
“Community Reinvestment Act”
  3.26(a)
“Company”
  Preamble
“Company Indemnified Party”
  7.03
“Company Regulatory Agreement”
  3.28
“Counteroffer Period”
  5.07(c)
“Credit Agreement”
  5.09
“Derivatives Contract”
  3.25
“Doral”
  5.09
“ERISA”
  3.17(a)
“Financial Statements”
  3.08(a)
“Governmental Approvals”
  3.06
“internal controls”
  3.07(c)
“Investor”
  Preamble
“Investor Indemnified Party”
  7.02
“Investor Offer”
  5.07(c)
“Loss”
  7.02
“Management 2006 Financial Statements”
  3.08(a)
“Material Contracts”
  3.14(a)
“Multiemployer Plan”
  3.17(b)
“Multiple Employer Plan”
  3.17(b)
“No Solicit Period”
  5.07(a)
“Patriot Act”
  3.26(b)
“Plans”
  3.17(a)
“Preferred Stock”
  3.03
“Purchase Price”
  2.02
“Registered IP”
  3.15
“SEC Reports”
  3.07(a)

8



--------------------------------------------------------------------------------



 



      Definition   Location
 
   
“Securities Act”
  3.07(a)
“Shares”
  Recitals
“Stockholder Agreement”
  Recitals
“Superior Proposal”
  5.07(d)
“Termination Date”
  5.05(b)
“Third Party Claim”
  7.05(b)
“Third Party Offer”
  5.07(c)

          SECTION 1.03. Interpretation and Rules of Construction. In this
Agreement, except to the extent otherwise provided or that the context otherwise
requires:
     (a) when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated;
     (b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;
     (c) whenever the words “include”, “includes” or “including” are used in
this Agreement, they are deemed to be followed by the words “without
limitation”;
     (d) the words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
     (e) all terms defined in this Agreement have the defined meanings when used
in any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;
     (f) the definitions of terms contained in this Agreement are applicable to
the singular as well as the plural forms of such terms;
     (g) any Law defined or referred to herein or in any agreement or instrument
that is referred to herein means such Law or statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws;
     (h) references to a Person are also to its successors and permitted
assigns;
     (i) the use of “or” is not intended to be exclusive unless expressly
indicated otherwise; and
     (j) all references to the word “state” include the Commonwealth of Puerto
Rico and all territories of the United States.

9



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE
          SECTION 2.01. Purchase and Sale of the Shares. Upon the terms and
subject to the conditions of this Agreement, at the Closing, the Company shall
issue to the Investor (or an Affiliate thereof designated by the Investor), and
the Investor (or such Affiliate) shall purchase, accept and acquire from the
Company, the Shares.
          SECTION 2.02. Purchase Price. The purchase price per share for the
Shares shall be $10.25 (the “Purchase Price”). The “Aggregate Purchase Price”
shall be equal to the product of (a) the number of Shares to be purchased
pursuant to this Agreement and (b) the Purchase Price.
          SECTION 2.03. Closing. Subject to the terms and conditions of this
Agreement, the issuance, sale and purchase of the Shares contemplated by this
Agreement shall take place at a closing (the “Closing”) to be held at the
offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York at
10:00 A.M. New York time on the third Business Day following the satisfaction or
waiver of the conditions to the obligations of the parties set forth in
Article VI (other than those that by their terms are to be satisfied or waived
at the Closing) or at such other place or at such other time or on such other
date as the Company and the Investor may mutually agree upon in writing.
          SECTION 2.04. Closing Deliveries by the Company. At the Closing, the
Company shall deliver or cause to be delivered to the Investor:
     (a) stock certificates evidencing the Shares registered in the name of the
Investor or its designated Affiliate, which stock certificates may be legended
as provided in the Stockholder Agreement;
     (b) the Company’s executed counterpart to the Stockholder Agreement;
     (c) a receipt for the Aggregate Purchase Price; and
     (d) a true and complete copy, certified by the Secretary or an Assistant
Secretary of the Company, of the resolutions duly and validly adopted by the
Board of Directors of the Company evidencing its authorization of the execution
and delivery of this Agreement and the Stockholder Agreement and the
consummation of the transactions contemplated hereby and thereby.
          SECTION 2.05. Closing Deliveries by the Investor. At the Closing, the
Investor shall deliver to the Company:
     (a) the Aggregate Purchase Price by wire transfer in immediately available
funds to the Purchase Price Bank Account; and
     (b) the Investor’s executed counterpart to the Stockholder Agreement.

10



--------------------------------------------------------------------------------



 



          SECTION 2.06. Transfer Taxes. Any issuance or withholding taxes, fees
or duties under applicable Law incurred in connection with the issuance of the
Shares under this Agreement shall be borne and paid by the Company and it shall
promptly reimburse the Investor for any such taxes, fees or duties which the
Investor pays or is otherwise liable for.
          SECTION 2.07. Adjustments to Purchase Price. The Purchase Price shall
be adjusted to reflect appropriately the effect of any stock split, reverse
stock split, stock dividend (including any dividend or distribution of
securities convertible into Common Stock), extraordinary cash dividends,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change with respect to Common Stock occurring on or after
the date hereof and prior to the Closing.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
          As an inducement to the Investor to enter into this Agreement, the
Company hereby represents and warrants to the Investor as follows:
          SECTION 3.01. Organization, Authority and Qualification of the
Company. (a) The Company is a corporation duly organized and validly existing,
and, if it had filed audited financial statements for 2004, 2005 and 2006, it
would be in good standing under the Laws of the jurisdiction of its
incorporation and has all necessary power and authority to enter into this
Agreement and the Stockholder Agreement, to carry out its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby. The Company is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business makes such licensing or qualification necessary,
except jurisdictions in which the failure to be licensed or qualified would not,
individually or in the aggregate, have a material adverse effect on the Company
and the Subsidiaries taken as a whole. The execution and delivery of this
Agreement and the Stockholder Agreement by the Company, the performance by the
Company of its obligations hereunder and thereunder and the consummation by the
Company of the transactions contemplated hereby and thereby have been duly
authorized by all requisite corporate action on the part of the Company. This
Agreement has been, and upon its execution and delivery at the Closing, the
Stockholder Agreement will have been, duly executed and delivered by the
Company, and (assuming due authorization, execution and delivery by the
Investor) this Agreement constitutes, and upon its execution the Stockholder
Agreement will constitute, legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
subject to the effect of any applicable bankruptcy, insolvency (including all
Laws relating to fraudulent transfers), reorganization, moratorium or similar
Laws affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at law or
in equity) or any applicable conservatorship or receivership provisions of the
FDIA (“FDIA Limitations”).
          (b) The Company has not taken any action that in any material respect
conflicts with, constitutes a default under or results in a violation of any
provision of its Articles of

11



--------------------------------------------------------------------------------



 



Incorporation or Bylaws (or similar organizational documents). True and complete
copies of the Articles of Incorporation and Bylaws of the Company, each as in
effect on the date hereof, have been delivered by the Company to the Investor.
          SECTION 3.02. Subsidiaries. (a) Section 3.02(a) of the Disclosure
Schedule sets forth a true and complete list of all Subsidiaries, listing for
each Subsidiary its name, type of entity, the jurisdiction of its incorporation
or organization and the percentage of each class or series of its equity
securities owned by the Company or a Subsidiary.
          (b) The Bank is a commercial bank duly organized and validly existing
under the Laws of Puerto Rico, and duly licensed by the OCFI. FSB is a federal
savings bank duly organized and validly existing under the Laws of the United
States and is a qualified thrift lender pursuant to Section 10(m) of the HOLA
and a member in good standing of the Federal Home Loan Bank of New York. The
deposits of the Bank and of FSB are insured by the FDIC to the fullest extent
permitted in the FDIA, and all premiums and assessments required to be paid in
connection therewith have been paid when due. The Agency is a Puerto
Rico-chartered insurance agency, duly organized and validly existing under the
Laws of Puerto Rico. The Agency is qualified and licensed by the OIC as an
insurance agent pursuant to Article 9.160 of the Puerto Rico Insurance Code.
          (c) Each other Subsidiary that is a corporation: (i) is a corporation
duly organized and validly existing and in good standing (except to the extent
it is not in good standing because of the failure to file audited financial
statements for one or more of 2004, 2005 and 2006) under the Laws of its
jurisdiction of incorporation, (ii) has all necessary power and authority to
own, operate or lease the properties and assets owned, operated or leased by
such Subsidiary and to carry on its business as it has been and is currently
conducted by such Subsidiary and (iii) is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the properties
owned or leased by it or the operation of its business makes such licensing or
qualification necessary or desirable other than jurisdictions in which the
failure of the Subsidiary to be licensed or qualified would not, individually or
in aggregate, have a material adverse effect on such Subsidiary. Each other
Subsidiary that is not a corporation: (i) is duly organized, validly existing
and in good standing under the Laws of its jurisdiction of organization,
(ii) has all necessary power and authority to own, operate or lease the
properties and assets owned, operated or leased by such Subsidiary and to carry
on its business as it has been and is currently conducted by such Subsidiary and
(iii) is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the properties owned or leased by it or the operation
of its business makes such licensing or qualification necessary or desirable.
          SECTION 3.03. Capitalization. (a) The authorized capital stock of the
Company consists of 250,000,000 shares of Common Stock and 50,000,000 shares of
preferred stock, par value $1.00 per share (the “Preferred Stock”). As of the
date hereof, (i) 83,254,056 shares of Common Stock are issued and outstanding,
all of which are validly issued, fully paid, nonassessable and free of
preemptive rights, (ii) 22,004,000 shares of Preferred Stock are issued and
outstanding, all of which are validly issued, fully paid and nonassessable, of
which 3,600,000 shares of Series A Preferred Stock are issued and outstanding,
3,000,000 shares of Series B Preferred Stock are issued and outstanding,
4,140,000 shares of Series C Preferred Stock are issued and outstanding,
3,680,000 shares of Series D Preferred Stock are issued and

12



--------------------------------------------------------------------------------



 



outstanding, 7,584,000 shares of Series E Preferred Stock are issued and
outstanding, and (iii) 4,378,400 shares of Common Stock are reserved for
issuance pursuant to employee stock options granted pursuant to the Stock Option
Plans. None of the issued and outstanding shares of Common Stock was issued in
violation of any preemptive rights. Except for the Stock Option Plans, there are
no options, warrants, convertible securities or other rights, agreements,
arrangements or commitments of any character relating to the Shares or
obligating the Company to issue or sell any shares of Common Stock, or any other
interest in, the Company. There are no outstanding contractual obligations of
the Company to repurchase, redeem or otherwise acquire any shares of Common
Stock. The Shares, when issued, paid for and delivered in accordance with the
terms of this Agreement, will be fully paid and nonassessable and the Investor
will own the Shares free and clear of all Encumbrances. Other than the
Stockholder Agreement, there are no voting trusts, stockholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of any of the Shares.
          (b) All the outstanding shares owned by the Company or any Subsidiary
of capital stock of each Subsidiary that is a corporation are validly issued,
fully paid, nonassessable and, except with respect to wholly owned Subsidiaries,
free of preemptive rights and are owned by the Company, whether directly or
indirectly, free and clear of all Encumbrances. There are no options, warrants,
convertible securities or other rights, agreements, arrangements or commitments
of any character relating to the capital stock of any Significant Subsidiary or
obligating the Company or any Subsidiary to issue or sell any shares of capital
stock of, or any other interest in, any Significant Subsidiary. There are no
voting trusts, stockholder agreements, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any shares of
capital stock of or any other interests in any Significant Subsidiary.
          SECTION 3.04. Corporate Books and Records. The minute books of the
Company contain accurate records of all meetings and accurately reflect all
other actions taken by the stockholders, Board of Directors and all committees
of the Board of Directors of the Company and the Subsidiaries, except that
minutes for the meetings listed in Section 3.04 of the Disclosure Schedule have
not yet been finalized and are not contained in the minute books. Complete and
accurate copies of all such minute books have been made available by the Company
to the Investor.
          SECTION 3.05. No Conflict. Assuming that all consents, approvals,
authorizations and other actions described in Section 3.06 have been obtained,
all filings and notifications described in Section 3.06 have been made and any
applicable waiting period has expired or been terminated, the execution,
delivery and performance of this Agreement and the Stockholder Agreement by the
Company do not and will not (a) violate, conflict with or result in the breach
of any provision of the Articles of Incorporation or ByLaws (or similar
organizational documents) of the Company or any Subsidiary, or (b) conflict with
or violate (or cause an event which could have a Material Adverse Effect as a
result of) any Law or Governmental Order applicable to the Company, any
Subsidiary or any of their respective assets, properties or businesses, or
(c) conflict with, result in any breach of, constitute a default (or event which
with the giving of notice or lapse of time, or both, would become a default)
under, require any consent under, or give to others any rights of termination,
amendment, acceleration, suspension, revocation or cancellation of, or result in
the creation of any Encumbrance on any of the Shares pursuant to, any note,
bond, mortgage or indenture, contract, agreement, lease, sublease, license,

13



--------------------------------------------------------------------------------



 



permit, franchise or other instrument or arrangement to which the Company or any
Subsidiary is a party or by which any of the Shares or any of such assets or
properties is bound or affected.
          SECTION 3.06. Governmental Consents and Approvals. The execution,
delivery and performance of this Agreement and the Stockholder Agreement by the
Company do not and will not require any consent, approval, authorization or
other order of, action by, filing with or notification to, any Governmental
Authority, except for filings, applications, notices (by any of the Investor,
the Company or any of the Subsidiaries) to, approvals of, or the termination or
expiration of any waiting periods under or associated with, the Federal Reserve
Board under the BHC Act, the FDIC, OCFI and any other applicable Governmental
Authority (collectively, the “Governmental Approvals”). No Company
Representative, after having made due inquiry, is aware or knows of any fact or
circumstance that would reasonably be expected to result in the denial to the
Company or a Subsidiary of any Governmental Approval or result in any such
Governmental Approval containing any condition or requirement that could
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Company and the Subsidiaries taken as a whole or that,
without any duty of inquiry in respect of the Investor or the Subsidiaries on
the part of a Company Representative, could reasonably be expected to have a
material adverse effect on the Investor and its subsidiaries.
          SECTION 3.07. SEC Filings and the Sarbanes-Oxley Act. (a) Except as
set forth in Section 3.07(a) of the Disclosure Schedule, the Company has filed
all forms, reports and documents required to be filed by it with the SEC since
December 31, 2003, including (i) its Annual Reports on Form 10-K, (ii) its
Quarterly Reports on Form 10-Q, (iii) all proxy statements relating to the
Company’s meetings of stockholders (whether annual or special) and (iv) all
other forms, reports and other registration statements required to be filed by
the Company with the SEC (the forms, reports and other documents referred to in
clauses (i), (ii), (iii) and (iv) above (other than those listed in
Section 3.07(a) of the Disclosure Schedule) being, collectively, the “SEC
Reports”). Except as described in the Company’s Amended Annual Report on Form
10-K/A for the year ended December 31, 2004 or its Annual Report on Form 10-K
for the year ended December 31, 2005 (the “2005 10-K”), the SEC Reports (i) were
prepared in accordance with either the requirements of the U.S. Securities Act
of 1933, as amended (the “Securities Act”), or the Exchange Act, as the case may
be, and the rules and regulations promulgated thereunder, and (ii) did not, at
the time they were filed (if an amendment, being the date the amendment was
filed), contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No Subsidiary is required to file any form, report or
other document with the SEC.
          (b) The Company has established and maintains disclosure controls and
procedures (as defined in Rule 13a-15 under the Exchange Act). Such disclosure
controls and procedures are designed to ensure that material information
relating to the Company, including its consolidated Subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared. Such
disclosure controls and procedures as in effect at the date of this Agreement
are effective in timely alerting the Company’s principal executive officer and
principal financial officer to material information required to be included in
the Company’s periodic reports required under the Exchange Act,

14



--------------------------------------------------------------------------------



 



except to the extent of failures of the Company’s disclosure controls and
procedures to be effective that are described in the SEC Reports.
          (c) The Company and the Subsidiaries have established and maintained a
system of internal control over financial reporting (as defined in Rule 13a-15
under the Exchange Act) (“internal controls”). Such internal controls as in
effect at the date of this Agreement are sufficient to provide reasonable
assurance regarding the reliability of the Company’s financial reporting and the
preparation of Company financial statements for external purposes in accordance
with GAAP, except to the extent of material weaknesses described in the SEC
Reports. The Company has disclosed, based on its most recent evaluation of
internal controls prior to the date hereof, to the Company’s auditors and audit
committee (i) any significant deficiencies and material weaknesses in the design
or operation of internal controls which are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in internal controls.
The Company has disclosed in the SEC Reports any such disclosure made by
management to the Company’s auditors and its audit committee and the Company has
provided the Investor a written summary of the information regarding the matters
set forth in clauses (i) and (ii) hereof, if any, that would have been disclosed
in the Company’s Form 10-K for the fiscal year 2006 had such Form been filed
prior to the date hereof.
          SECTION 3.08. Financial Information; Books and Records. (a) Each of
the consolidated financial statements (including, in each case, any notes
thereto) contained in the 2005 10-K (collectively, the “Financial Statements”)
and the unaudited consolidated balance sheet of the Company as of December 31,
2006, and the related consolidated statements of income, copies of which are
attached hereto as Exhibit I (collectively, the “Management 2006 Financial
Statements”), (i) was prepared in accordance with the books of account and other
financial records of the Company and the Subsidiaries, (ii) presents fairly the
consolidated financial condition and results of operations of the Company and
the Subsidiaries as of the dates thereof or for the periods covered thereby in
accordance with GAAP, (iii) was prepared in accordance with GAAP applied on a
basis consistent with the past practices of the Company and the Subsidiaries,
and (iv) includes all adjustments (consisting, except as otherwise described in
the notes to the Financial Statements, only of normal recurring accruals) that
are necessary for a fair presentation of the consolidated financial condition of
the Company and the Subsidiaries and the results of the operations of the
Company and the Subsidiaries as of the dates thereof or for the periods covered
thereby.
          (b) The books of account and other financial records of the Company
and the Subsidiaries: (i) reflect all items of income and expense and all assets
and Liabilities required to be reflected therein in accordance with GAAP applied
on a basis consistent with the past practices of the Company and the
Subsidiaries, respectively, (ii) are in all material respects complete and
correct, and do not contain or reflect any material inaccuracies or
discrepancies and (iii) have been maintained in accordance with good business
and accounting practices.
          SECTION 3.09. Absence of Undisclosed Liabilities. There are no
Liabilities of the Company or any Subsidiary, other than Liabilities
(a) reflected or reserved against in the Management 2006 Financial Statements,
(b) arising under any contract which is being

15



--------------------------------------------------------------------------------



 



performed by the Company or any Subsidiary in accordance with its terms, or
(c) incurred since December 31, 2006 in the ordinary course of business,
consistent with past practice, of the Company and the Subsidiaries and which,
with respect to this clause (c), do not and could not reasonably be expected to
have a Material Adverse Effect. Reserves are reflected in the Management 2006
Financial Statements against all Liabilities of the Company and the Subsidiaries
in amounts that have been established on a basis consistent with the past
practices of the Company and the Subsidiaries and in accordance with GAAP.
          SECTION 3.10. Conduct in the Ordinary Course; Absence of Certain
Changes, Events and Conditions. Since December 31, 2006, (a) the Company and the
Subsidiaries have conducted their businesses only in the ordinary course and in
a manner consistent with past practice, and (b) there has not been any Material
Adverse Effect.
          SECTION 3.11. Litigation. Except as set forth in Section 3.11 of the
Disclosure Schedule (which, with respect to each Action set forth therein, sets
forth the parties, nature of the proceeding, date and method commenced, amount
of charges or other relief sought and, if applicable, paid or granted), there
are no Actions by or against the Company or any Subsidiary (or by or against any
Affiliate thereof and relating to the Company or any Subsidiary) pending before
any Governmental Authority (and no Company Representative, after having made due
inquiry, is aware or knows of any facts or circumstances that could reasonably
be expected to give rise to any such Action), other than Actions (a) commenced
by customers of the Company arising in response to the enforcement of asserted
rights by the Company or any Subsidiary and seeking only money damages of not
greater than $1,000,000 and which, in the aggregate, do not exceed $50,000,000
(it being understood for the purposes of this clause (a) that any Actions
arising from the same or any similar facts, circumstances, practices or
omissions shall be treated as a single Action) and (b) arising in the ordinary
course of business (other than Actions described in clause (a) above) seeking
only money damages of not greater than $500,000 and which, in the aggregate, do
not exceed $20,000,000 (it being understood for the purposes of this clause
(b) that any Actions arising from the same or any similar facts, circumstances,
practices or omissions shall be treated as a single Action). None of the matters
set forth in Section 3.11 of the Disclosure Schedule has or could reasonably be
expected to materially affect the Company or any Subsidiary or could affect the
legality, validity or enforceability of this Agreement, the Stockholder
Agreement or the consummation of the transactions contemplated hereby or
thereby. Except as set forth in Section 3.11 of the Disclosure Schedule, none of
the Company, the Subsidiaries or any of their respective assets or properties is
subject to any Governmental Order (and no Company Representative, after having
made due inquiry, is aware or knows of any Governmental Orders threatened to be
imposed by any Governmental Authority) which has had or could reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the Company and the Subsidiaries taken as a whole or could affect the legality,
validity or enforceability of this Agreement, the Stockholder Agreement or the
consummation of the transactions contemplated hereby or thereby.
          SECTION 3.12. Compliance with Laws. (a) Except as set forth in
Section 3.12(a) of the Disclosure Schedule, the Company and the Subsidiaries
have each conducted and continue to conduct their respective businesses in all
material respects in accordance with all Laws and Governmental Orders applicable
to the Company or any

16



--------------------------------------------------------------------------------



 



Subsidiary, and neither the Company nor any Subsidiary is in violation in a
material respect of any such Law or Governmental Order.
          (b) Section 3.12(b) of the Disclosure Schedule sets forth a brief
description of each Governmental Order applicable to the Company or any
Subsidiary, and no such Governmental Order could reasonably be expected to have
in the future, individually or in the aggregate, a material adverse effect on
the Company and the Subsidiaries taken as a whole or could affect the legality,
validity or enforceability of this Agreement, the Stockholder Agreement or the
consummation of the transactions contemplated hereby or thereby.
          SECTION 3.13. Environmental and Other Permits and Licenses; Related
Matters. (a) Except as would not have, individually or in the aggregate, a
material adverse effect on the Company and the Subsidiaries taken as a whole:
     (i) The Company and each Subsidiary are in compliance with all applicable
Environmental Laws and all Environmental Permits.
     (ii) There has been no Release of any Hazardous Material on any of the Real
Property or, during the period of the Company’s or any Subsidiary’s ownership,
lease, use or occupancy thereof, on any property formerly owned, leased, used or
occupied by the Company or any Subsidiary.
     (iii) There are no Environmental Claims pending or threatened against the
Company, any Subsidiary or the Real Property, and no Company Representative,
after having made due inquiry, is aware or knows of any circumstances that can
reasonably be expected to form the basis of any such Environmental Claim.
     (iv) Neither the Company nor any Subsidiary has any actual or alleged
liability, whether fixed or contingent, under any Environmental Law.
          (b) Neither the execution of this Agreement or the Stockholder
Agreement nor the consummation of the transactions contemplated hereby or
thereby will require any Remedial Action or notice to or consent of Governmental
Authorities or third parties pursuant to any applicable Environmental Law or
Environmental Permit.
          SECTION 3.14. Material Contracts. (a) Each Material Contract is valid
and binding on the parties thereto and is in full force and effect, (b) neither
the Company nor any Subsidiary is (and no Company Representative, after having
made due inquiry, is aware or knows of any other party that is) in breach in any
material respect of, or default in a material respect under, any Material
Contract, and (c) no party to any Material Contract will have the right to
terminate any or all of the provisions of any such Material Contract as a result
of the transactions contemplated by this Agreement or the Stockholder Agreement.
          SECTION 3.15. Intellectual Property. (a) Except as would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Company and the Subsidiaries taken as a whole:

17



--------------------------------------------------------------------------------



 



     (i) The Company and the Subsidiaries have used their reasonable best
efforts to protect the proprietary nature of the trade secrets and confidential
information that they own or use;
     (ii) The Company or the Subsidiaries own all right, title and interest in
and to, or has the valid right to use, free and clear of all Encumbrances (other
than Permitted Encumbrances and encumbrances arising pursuant to license
agreements), the Intellectual Property necessary for or used in the conduct of
their business;
     (iii) The conduct of the Company and the Subsidiaries, and the conduct of
the business of the Company and the Subsidiaries as currently conducted, do not
conflict with, infringe upon, misappropriate, violate or interfere with the
Intellectual Property rights of any third party;
     (iv) No Company Representative, after having made due inquiry, is aware or
knows that any third party is infringing upon any Intellectual Property owned by
the Company or any Subsidiary; and
     (v) The Company and the Subsidiaries have taken commercially reasonable
measures to maintain and protect all the (i) registered trade names, trademarks
and service marks and applications therefor, (ii) registered copyrights and
applications therefor, (iii) issued patents and patent applications, and
(iv) domain names, in each case, that are owned by the Company or any Subsidiary
and are material to the conduct of the business of the Company and the
Subsidiaries taken together (collectively, the “Registered IP”).
          (b) The execution and delivery by the Company of this Agreement and
the Stockholder Agreements do not, and the performance of its obligations
hereunder and thereunder will not, adversely affect the validity of, or the
Company’s or the Subsidiaries’ rights in, any Registered IP, or any other
Intellectual Property (other than those which could not reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
Company and the Subsidiaries taken as a whole).
          SECTION 3.16. Real Property; Assets. (a) Except as set forth in
Section 3.16(a) of the Disclosure Schedule, there is no material violation of
any Law (including any building, planning or zoning law) relating to any of the
Real Property, either the Company or a Subsidiary, as the case may be, is in
peaceful and undisturbed possession of each parcel of Real Property, and there
are no contractual or legal restrictions that preclude or restrict in a material
way the ability to use the Real Property for the purposes for which it is
currently being used. There are no material latent defects or material adverse
physical conditions affecting the Real Property or any of the facilities,
buildings, structures, erections, improvements, fixtures, fixed assets and
personalty of a permanent nature annexed, affixed or attached to, located on or
forming part of the Real Property that are reasonably likely to have,
individually or in the aggregate, a material adverse effect on the Company and
the Subsidiaries taken as a whole.
          (b) Except as would not have, individually or in the aggregate, a
material adverse effect on the Company and the Subsidiaries taken as a whole:

18



--------------------------------------------------------------------------------



 



     (i) All improvements on the Real Property constructed by or on behalf of
the Company or any Subsidiary were constructed in compliance with all applicable
Laws (including any building, planning or zoning Laws) affecting such Real
Property, and no Company Representative, after having made due inquiry, is aware
or knows of any improvements on the Real Property constructed by or on behalf of
any other Person that were not constructed in compliance with all applicable
Laws (including any building, planning or zoning Laws) affecting such Real
Property.
     (ii) No improvements on the Real Property and none of the current uses and
conditions thereof violate any Encumbrance, applicable deed restrictions or
other applicable covenants, restrictions, agreements, existing site plan
approvals, zoning or subdivision regulations or urban redevelopment plans as
modified by any duly issued variances, and no permits, licenses or certificates
pertaining to the ownership or operation of all improvements on the Real
Property, other than those which are transferable with the Real Property, are
required by any Governmental Authority having jurisdiction over the Real
Property.
     (iii) All improvements on any Real Property are wholly within the lot
limits of such Real Property and do not encroach on any adjoining premises or
Encumbrance benefiting such Real Property, and there are no encroachments on any
Real Property or any easement or property right or benefit appurtenant thereto
by any improvements located on any adjoining premises.
     (iv) Each of the Company and the Subsidiaries has good and valid title to,
or, in the case of leased properties and assets, valid leasehold or subleasehold
interests in, all of its properties and assets, tangible and intangible, real,
personal and mixed, used or held for use in its business, free and clear of any
Encumbrances, except for Permitted Encumbrances, and such properties and assets
are sufficient for the conduct of the business of the Company and the
Subsidiaries as currently conducted.
          SECTION 3.17. Employee Benefit Matters. (a) Plans and Material
Documents. Section 3.17(a) of the Disclosure Schedule lists (i) all employee
benefit plans (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) and all bonus, stock option, stock
purchase, restricted stock, incentive, deferred compensation, retiree medical or
life insurance, supplemental retirement, severance or other benefit plans,
programs or arrangements, including any non-qualified deferred compensation
plan, and all employment, termination, severance or other contracts or
agreements, whether legally enforceable or not, to which the Company or any
Subsidiary is a party, with respect to which the Company or any Subsidiary has
any obligation or which are maintained, contributed to or sponsored by the
Company or any Subsidiary for the benefit of any current or former employee,
officer or director of the Company or any Subsidiary, (ii) each employee benefit
plan for which the Company or any Subsidiary could incur liability under Section
4069 of ERISA in the event such plan has been or were to be terminated,
(iii) any plan in respect of which the Company or any Subsidiary could incur
liability under Section 4212(c) of ERISA, and (iv) any contracts,

19



--------------------------------------------------------------------------------



 



arrangements or understandings between the Company or any of its Affiliates and
any employee of the Company or of any Subsidiary, including any contracts,
arrangements or understandings relating to the sale of the Company
(collectively, the “Plans”). Except as set forth in Section 3.17(a) of the
Disclosure Schedule, there are no other employee benefit plans, programs,
arrangements or agreements, whether formal or informal, whether in writing or
not, to which the Company or any Subsidiary is a party, with respect to which
the Company or any Subsidiary has any obligation or which are maintained,
contributed to or sponsored by the Company or any Subsidiary for the benefit of
any current or former employee, officer or director of the Company or any
Subsidiary. Neither the Company nor any Subsidiary has any express or implied
commitment, whether legally enforceable or not, (I) to create, incur liability
with respect to, or cause to exist, any other employee benefit plan, program or
arrangement, (II) to enter into any contract or agreement to provide
compensation or benefits to any individual, or (III) to modify, change or
terminate any Plan, other than with respect to a modification, change or
termination required by ERISA or the Code.
          (b) Absence of Certain Types of Plans. None of the Plans is a
multiemployer plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA)
(a “Multiemployer Plan”) or a single employer pension plan (within the meaning
of Section 4001(a)(15) of ERISA) for which the Company or any Subsidiary could
incur liability under Section 4063 or 4064 of ERISA (a “Multiple Employer
Plan”). None of the Plans provides for the payment of separation, severance,
termination or similar benefits to any Person or obligates the Company or any
Subsidiary to pay separation, severance, termination or similar benefits solely
as a result of any transaction contemplated by this Agreement or as a result of
a “change in control”, within the meaning of such term under Section 280G of the
U.S. Code. None of the Plans provides for or promises retiree medical,
disability or life insurance benefits to any current or former employee, officer
or director of the Company or any Subsidiary. Each of the Plans is subject only
to the Laws of the United States or a political subdivision thereof.
          (c) Compliance with Applicable Law. Each Plan is now and always has
been operated in accordance with the requirements of all applicable Law,
including ERISA and the Code, and all Persons who participate in the operation
of such Plans and all Plan “fiduciaries” (within the meaning of Section 3(21) of
ERISA) have always acted in compliance in all material respects with the
provisions of all applicable Law, including ERISA and the Code. The Company (and
each Subsidiary) has performed in all material respects all obligations required
to be performed by it under, is not in any material respect in default under or
in violation of, and no Company Representative, after having made due inquiry,
is aware or knows of any default or violation by any party to, any Plan. No
Action is pending, and no Company Representative, after having made due inquiry,
is aware or knows of any threatened Action, with respect to any Plan (other than
claims for benefits in the ordinary course) and no fact or event exists that
could give rise to any such Action.
          (d) Qualification of Certain Plans. Each Plan that is intended to be
qualified under Section 401(a) of the U.S. Code or Section 401(k) of the U.S.
Code, and Section 1165 of the P.R. Code, has received favorable determination
letters from the IRS and Treasury, as applicable, that it is so qualified, and
each trust established in connection with any Plan that is intended to be exempt
from federal and Puerto Rico income taxation under Section 501(a) of the U.S.
Code and Section 1101 of the P.R. Code has received determination letters from
the IRS

20



--------------------------------------------------------------------------------



 



and Treasury, as applicable, that it is so exempt, and no fact or event has
occurred since the date of such determination letter from the IRS to adversely
affect the qualified status of any such Plan or the exempt status of any such
trust. Each trust maintained or contributed to by the Company or any Subsidiary
that is intended to be qualified as a voluntary employees’ beneficiary
association and that is intended to be exempt from federal income taxation under
Section 501(c)(9) of the U.S. Code and Puerto Rico income taxation under
Section 1101(12) of the P.R. Code has received favorable determination letters
from the IRS and Treasury, as applicable, that it is so qualified and so exempt,
and no fact or event has occurred since the date of such determinations by the
IRS or Treasury, as applicable, to adversely affect such qualified or exempt
status.
          (e) Absence of Certain Liabilities and Events. There has been no
non-exempt prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the U.S. Code or Section 1409(c) of the P.R. Code) with respect
to any Plan. Neither the Company nor any Subsidiary has incurred any liability
for any penalty or tax arising under Section 4971, 4972, 4980, 4980B or 6652 of
the U.S. Code or Section 1404 of the P.R. Code or any liability under
Section 502 of ERISA, and no Company Representative, after having made due
inquiry, is aware or knows of any fact or event that exists that could give rise
to any such liability. Neither the Company nor any Subsidiary has incurred any
liability under, arising out of or by operation of Title IV of ERISA (other than
liability for premiums to the Pension Benefit Guaranty Corporation arising in
the ordinary course), including any liability in connection with (i) the
termination or reorganization of any employee benefit plan subject to Title IV
of ERISA or (ii) the withdrawal from any Multiemployer Plan or Multiple Employer
Plan, and no Company Representative, after having made due inquiry, is aware or
knows of any fact or event that exists that could give rise to any such
liability. No complete or partial termination has occurred within the five years
preceding the date hereof with respect to any Plan. No reportable event (within
the meaning of Section 4043 of ERISA) has occurred or is expected to occur with
respect to any Plan subject to Title IV of ERISA. No Plan had an accumulated
funding deficiency (within the meaning of Section 302 of ERISA or Section 412 of
the U.S. Code or Section 1165 of the P.R. Code), whether or not waived, as of
the most recently ended plan year of such Plan. None of the assets of the
Company or any Subsidiary is the subject of any lien arising under Section
302(f) of ERISA or Section 412(n) of the U.S. Code or Section 1165 of the P.R.
Code; neither the Company nor any Subsidiary has been required to post any
security under Section 307 of ERISA or Section 401(a)(29) of the U.S. Code or
Section 1165 of the P.R. Code; and no fact or event exists which could give rise
to any such lien or requirement to post any such security.
          (f) Plan Contributions and Funding. All contributions, premiums or
payments required to be made by the Company or any Subsidiary with respect to
any Plan have been made on or before their due dates. All such contributions
have been fully deducted for income tax purposes and no such deduction has been
challenged or disallowed by any Governmental Authority, and no Company
Representative, after having made due inquiry, is aware or knows of any fact or
event that exists that presents a reasonable likelihood of giving rise to any
such challenge or disallowance. As of the Closing, no Plan that is subject to
Title IV of ERISA will have an “unfunded benefit liability” (within the meaning
of Section 4001(a)(18) of ERISA).
          SECTION 3.18. Labor Matters. (a) Neither the Company nor any
Subsidiary is a party to any collective bargaining agreement or other labor
union contract applicable to persons

21



--------------------------------------------------------------------------------



 



employed by the Company or any Subsidiary, and currently there are no
organizational campaigns, petitions or other unionization activities seeking
recognition of a collective bargaining unit which could affect the Company or
any Subsidiary; and (b) the Company and each Subsidiary are currently in
compliance in all material respects with all applicable Laws relating to the
employment of labor, including those related to wages, hours, collective
bargaining and, except as set forth in Section 3.19(a) of the Disclosure
Schedule, the payment and withholding of Taxes and other sums as required by the
appropriate Governmental Authority and has withheld and paid to the appropriate
Governmental Authority or is holding for payment not yet due to such
Governmental Authority all amounts required to be withheld from employees of the
Company or any Subsidiary (other than minor inadvertent failures properly to
withhold) and is not liable for any material arrears of wages, Taxes, penalties
or other sums for failure to comply with any of the foregoing.
          SECTION 3.19. Taxes. (a) Except as set forth in Section 3.19(a) of the
Disclosure Schedule: (i) all Tax Returns required to be filed by or with respect
to the Company and the Subsidiaries have been timely filed and the Company and
the Subsidiaries are not currently the beneficiary of any extension of time
within which to file any Tax Return; (ii) all Taxes required to be shown on such
Tax Returns or otherwise due in respect of the Company or any Subsidiary have
been timely paid; (iii) all such Tax Returns are true, correct and complete in
all material respects and any restatements/adjustments of financial information
of the Company and the Subsidiaries will have no material affect on the Tax
liability of the Company and the Subsidiaries with respect to the 2005 taxable
year and any prior taxable year; (iv) neither the Company nor any Subsidiary has
granted any waiver of any statute of limitations with respect to, or any
extension of a period for the assessment of, any Tax; (v) the Company and the
Subsidiaries have each properly and timely withheld, collected and deposited all
Taxes that are required to be withheld, collected and deposited in connection
with any amounts owing to any employee, independent contractor, creditor,
stockholder or other third party (other than minor inadvertent failures properly
to withhold) and each Form W-2 (or other similar form) provided to any employee
or officer of the Company and the Subsidiaries is true, correct and complete;
(vi) the Company and the Subsidiaries have paid all Taxes imposed, including
those imposed on Real Property; (vii) there are no Tax liens on any assets of
the Company or any Subsidiary (other than Permitted Encumbrances) and no
deficiency for any amount of Tax has been assessed against the Company or any
Subsidiary that has not been satisfied by payment, settled or withdrawn; and
(viii) the (A) reserves for Tax Liability on the most recently audited Financial
Statements are adequate in accordance with GAAP and (B) such reserves as
adjusted for the passage of time through the Closing are adequate in accordance
with GAAP.
          (b) Except as set forth in Section 3.19(b) of the Disclosure Schedule:
(i) No audits, other administrative proceedings or court proceedings are
currently pending or have been threatened in writing with regard to any Taxes or
Tax Return of the Company or any Subsidiary; and (ii) no claim has been made by
a government or taxing authority in a jurisdiction where the Company or any
Subsidiary does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction.
          (c) (i) Except as set forth in Section 3.19(c) of the Disclosure
Schedule or in the ordinary course of business consistent with past practice,
neither the Company nor any Subsidiary will be required to include any item of
income in, or exclude any item of deduction

22



--------------------------------------------------------------------------------



 



from, taxable income for any taxable period (or portion thereof) ending after
the Closing as a result of any: (A) adjustment by reason of a change in method
of Tax accounting for a taxable period ending on or prior to the Closing,
(B) agreement entered into with a government or taxing authority on or prior to
the Closing, (C) transaction among members of an affiliated taxpayer group,
(D) installment sale or open transaction disposition made on or prior to the
Closing, or (E) prepaid amount received on or prior to the Closing; and
(ii) neither the Company nor any Subsidiary has or will have any liability for
the Taxes of any Person other than the Company and the Subsidiaries as a result
of being or having been a member of an affiliated, consolidated, combined or
unitary group, as a transferee or successor, by contract, or otherwise.
          (d) (i) Section 3.19(d) of the Disclosure Schedule lists all material
income and non-income Tax Returns filed with respect to each of the Company and
the Subsidiaries for taxable periods ended on or after December 31, 2002,
indicates the most recent of each type of such Tax Returns for each relevant
jurisdiction for which an audit has been completed or the statute of limitations
has lapsed, and indicates all such Tax Returns that currently are the subject of
audit; (ii) the Company has made available to the Investor correct and complete
copies of all income and similar Tax Returns, examination reports, and
statements of deficiencies assessed against or agreed to by the Company or any
Subsidiary since December 31, 2002; and (iii) the Company has delivered to the
Investor a true and complete copy of any Tax sharing or allocation agreement or
arrangement involving the Company or any Subsidiary and a true and complete
description of any such unwritten or informal agreement or arrangement. No event
has resulted or will result in the extension of the Codes’ statutes of
limitation.
          (e) The Company has provided to the Investor copies of all private
letter rulings, closing agreements and all other documents related to any
private negotiation of the Company or an Affiliate, with the IRS or Treasury.
All the facts represented to the IRS and Treasury in negotiating any of the
foregoing were true and correct, and have not changed thereafter, in a manner
that would affect the validity and effectiveness of the private letter ruling,
closing agreement or results of the negotiation
          (f) The Company and the Subsidiaries have followed in all material
respects the statutory guidance provided for the allocation of items of income,
deductions, losses and credits provided by Section 482 of the U.S. Code and
Section 1047 of the P.R Code, or similar legal provisions in any jurisdiction in
which the Corporation or the Subsidiaries are or were conducting business
          (g) The Company has provided to the Investor all Tax documents related
to Tax credits acquired by it or any Subsidiary from unrelated Persons pursuant
to any Laws granting such credits and their transfer. Neither the Company nor
any Subsidiary is subject to recapture of Tax by reason of its acquisition of
such credits.
          (h) Neither the Company nor any Subsidiary has participated in any
transaction identified by the IRS as a “listed transaction” or similarly
identified by another government or taxing authority or other applicable Tax
Law.
          SECTION 3.20. Insurance. All material assets, properties and risks of
the Company and each Subsidiary are, and for the past five years have been,
covered by valid and,

23



--------------------------------------------------------------------------------



 



except for insurance policies that have expired under their terms in the
ordinary course, currently effective insurance policies or binders of insurance
(including general liability insurance, property insurance and workers’
compensation insurance) issued in favor of the Company or a Subsidiary, as the
case may be, in each case with responsible insurance companies, in such types
and amounts and covering such risks as are consistent with customary practices
and standards of companies engaged in businesses and operations similar to those
of the Company or such Subsidiary, as the case may be.
          SECTION 3.21. Certain Business Practices. No Company Representative,
after having made due inquiry, is aware or knows that the Company or any of the
Subsidiaries or any of their respective directors, officers, agents,
representatives or employees (in their capacity as directors, officers, agents,
representatives or employees) has: (a) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses relating to
political activity in respect of the business of the Company or any of the
Subsidiaries; (b) directly or indirectly, paid or delivered any fee, commission
or other sum of money or item of property, however characterized, to any finder,
agent, or other party acting on behalf of or under the auspices of a
governmental official or Governmental Authority, in the United States or
Commonwealth of Puerto Rico or any other country, which is in any manner illegal
under any Law of the United States or Commonwealth of Puerto Rico or any other
country having jurisdiction; or (c) made any payment to any customer or supplier
of the Company or any Subsidiary or any officer, director, partner, employee or
agent of any such customer or supplier for an unlawful reciprocal practice, or
made any other unlawful payment or given any other unlawful consideration to any
such customer or supplier or any such officer, director, partner, employee or
agent, in respect of the business of the Company or any of the Subsidiaries.
          SECTION 3.22. Regulatory Reports; Allowance for Losses. (a) The
Regulatory Reports have been, or will be, prepared in all material respects in
accordance with applicable regulatory accounting principles and practices,
including, but not limited to, all applicable rules, regulations and
pronouncements of applicable Governmental Authorities, throughout the periods
covered by such statements, and fairly present, or will fairly present in all
respects, the financial position, results of operations and changes in
shareholders’ equity of the Company as of and for the periods ended on the dates
thereof, in accordance with applicable regulatory accounting principles,
including, but not limited to, all applicable rules, regulations and
pronouncements of applicable Governmental Authorities, applied on a consistent
basis.
          (b) The allowance for loan losses reflected, and to be reflected, in
the Regulatory Reports each has been, and will be, established in compliance
with the requirements of all applicable regulatory criteria, and the allowance
for loan losses shown, and to be shown, on the balance sheets contained in the
Financial Statements have been, and will be, established in compliance with the
applicable requirements of GAAP.
          SECTION 3.23. Related Party Transactions. Except as set forth in
Section 3.23 of the Disclosure Schedule, the Company is not a party to any
transaction (including any loan or other credit accommodation, but excluding
deposits in the ordinary course of business) with any Affiliate of the Company
(except a Subsidiary) or any officer or director of the Company, and no Company
Representative, after having made due inquiry, is aware or knows of any such
transaction with any Affiliate or family member of any such officer or director.
All transactions

24



--------------------------------------------------------------------------------



 



listed in Section 3.23 of the Disclosure Schedule (a) were made in the ordinary
course of business, (b) were made on substantially the same terms, including
interest rates and collateral, as those prevailing at the time for comparable
transactions with other Persons, and (c) did not involve more than the normal
risk of collectibility or present other unusual risks or unfavorable features.
Except as set forth in Section 3.23 of the Disclosure Schedule, no loan or
credit accommodation to any Affiliate of the Company (except a Subsidiary) or
any officer or director of the Company is presently in default or, during the
three-year period prior to the date of this Agreement, has been written off as
uncollectible or otherwise, and no Company Representative, after having made due
inquiry, is aware or knows of any loan or credit accommodation to any Affiliate
or family member of any such officer or director that is presently in default
or, during the three-year period prior to the date of this Agreement, has been
written off as uncollectible or otherwise. Neither the Company nor the Bank has
been notified that principal and interest with respect to any such loan or other
credit accommodation will not be paid when due or that the loan grade
classification accorded such loan or credit accommodation by the Bank is
inappropriate.
          SECTION 3.24. Loans. Each loan reflected as an asset in the Financial
Statements (a) was originated, underwritten, approved, documented and
periodically approved in all material respects in accordance with prudent
lending standards generally accepted in the banking business and no Company
Representative, after having made due inquiry, is aware or knows that any such
approval deviated in any material respect from the Company’s policies and
procedures currently in effect, and (b) no Company Representative, after due
inquiry and after the Company or the Subsidiary, as applicable, followed its
normal verification procedures, is aware or knows that such loan is not the
legal, valid and binding obligation of the obligor named therein, enforceable
against that obligor in accordance with its terms, subject to the effect of any
applicable bankruptcy, insolvency (including all Laws relating to fraudulent
transfers), reorganization, moratorium or similar Laws affecting creditors’
rights generally and subject to the effect of general principles of equity
(regardless of whether considered in a proceeding at law or in equity) or any
FDIA Limitations. The extensions of credit made by the Bank do not exceed the
individual borrower lending limits set in the Bank Act. Each extension of credit
made by the Bank to an “insider” (as such term is defined in the Federal Reserve
Board’s Regulation O) of the Bank or the Company complies with the Federal
Reserve Board’s Regulation O, as made applicable to the Bank by 12 C.F.R. §
563.43 and with the Bank Act.
          SECTION 3.25. Risk Management Instruments. Neither the Company nor any
of the Subsidiaries is a party to or has agreed to enter into an exchange traded
or over-the-counter equity, interest rate, foreign exchange or other swap,
forward, future, option, cap, floor or collar or any other contract that is not
included on the balance sheet and is a derivatives contract (including various
combinations thereof) (each, a “Derivatives Contract”) or owns securities that
(a) are referred to generically as “structured notes,” “high risk mortgage
derivatives,” “capped floating rate notes” or “capped floating rate mortgage
derivatives” or (b) are likely to have changes in value as a result of interest
or exchange rate changes that significantly exceed normal changes in value
attributable to interest or exchange rate changes, except for those Derivatives
Contracts and other instruments legally purchased or entered into in the
ordinary course of business, consistent with safe and sound banking principles
and regulatory guidance. All of such Derivatives Contracts or other instruments,
are legal, valid and binding obligations of the Company or any of the
Subsidiaries that are parties to them enforceable against the Company or

25



--------------------------------------------------------------------------------



 



the Subsidiaries in accordance with their terms (except as enforcement may be
limited by the effect of any applicable bankruptcy, insolvency (including all
Laws relating to fraudulent transfers), reorganization, moratorium or similar
Laws affecting creditors’ rights generally and subject to the effect of general
principles of equity (regardless of whether considered in a proceeding at law or
in equity)), and are in full force and effect. Except as set forth in
Section 3.25 of the Disclosure Schedules, the Company and the Subsidiaries have
duly performed in all material respects all of their obligations thereunder to
the extent that such obligations to perform have accrued, and no Company
Representative, after having made due inquiry, is aware or knows of any
breaches, violations or defaults or allegations or assertions of such by any
party thereunder which would have or could reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Company and
the Subsidiaries taken as a whole.
          SECTION 3.26. Community Reinvestment Act, Customer Information
Security and Anti-Money Laundering. (a) Neither the Company nor any Subsidiary
is, and no Company Representative, after having made due inquiry, is aware or
knows of any facts or circumstances that exist which would cause the Company or
any Subsidiary to be, (i) not in satisfactory compliance in any material respect
with the Community Reinvestment Act of 1977, as amended (the “Community
Reinvestment Act”), and the regulations promulgated thereunder, or to be
assigned a rating for Community Reinvestment Act purposes by federal or state
bank regulators of lower than “satisfactory,” or (ii) not to be in satisfactory
compliance in any respect with the applicable privacy of customer information
requirements contained in any federal and state privacy Laws and regulations,
including, without limitation, in Title V of the Gramm-Leach-Bliley Act of 1999
and regulations promulgated thereunder, as well as the provisions of the
information security program adopted by the Bank pursuant to 12 C.F.R. Part 364.
          (b) Except as set forth in Section 3.26(b) of the Disclosure Schedule,
neither the Company nor any Subsidiary is, and no Company Representative, after
having made due inquiry, is aware or knows of any facts or circumstances that
exist which would cause the Company or any Subsidiary to be, operating in
violation in any respect of the federal Bank Secrecy Act, as amended, and its
implementing regulations (31 C.F.R. Part 103), the USA PATRIOT Act of 2001,
Public Law 107-56 (the “Patriot Act”), and the regulations promulgated
thereunder, any order issued with respect to anti-money laundering by the U.S.
Department of the Treasury’s Office of Foreign Assets Control, or any other
applicable anti-money laundering statute, rule or regulation. The board of
directors of the Bank has adopted and implemented an anti-money laundering
program that contains adequate and appropriate customer identification
certification procedures that has not been deemed ineffective in any material
respects by any Governmental Authority and that meets the requirements in all
material respects of Section 352 of the Patriot Act and the regulations
thereunder.
          SECTION 3.27. Credit Card Accounts. Except as set forth in
Section 3.27 of the Disclosure Schedule, neither the Company nor any Subsidiary
originates, maintains or administers credit card accounts.
          SECTION 3.28. Agreements with Governmental Authorities. Except as set
forth in Section 3.28 of the Disclosure Schedule, neither the Company nor any
Subsidiary is subject to any presently pending cease-and-desist or other order
or enforcement action issued by or is a

26



--------------------------------------------------------------------------------



 



party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any order or directive by, or has been ordered to pay any civil money
penalty by, or has been since December 31, 2003, a recipient of any supervisory
letter from, or since December 31, 2003, has adopted any policies, procedures or
board resolutions at the request or suggestion of, any Governmental Authority
that currently restricts in any material respect the conduct of its business or
that in any manner relates to its capital adequacy, its ability to pay
dividends, its credit or risk management policies, its management or its
business (each item in this sentence, whether or not set forth in the Disclosure
Schedule, a “Company Regulatory Agreement”), nor has the Company or any
Subsidiary been advised since December 31, 2003 by any Governmental Authority
that it is considering issuing, initiating, ordering, or requesting any such
Company Regulatory Agreement.
          SECTION 3.29. Regulatory Capital. The Company and the Bank meet or
exceed all applicable regulatory capital requirements, and the Bank is deemed
“well capitalized” under such regulatory requirements.
          SECTION 3.30. Private Offering. None of the Company, any of the
Subsidiaries, or anyone acting on their behalf, has offered or sold or will
offer or sell any securities, or has taken or will take any other action, which
would reasonably be expected to subject the offer, issuance or sale of the
Shares, as contemplated hereby, to a requirement that it be registered under the
Securities Act.
          SECTION 3.31. Vote Required. No vote of any holders of any class or
series of capital stock of or other equity interests in the Company is necessary
to approve the issuance of the Shares.
          SECTION 3.32. Takeover Statute. The execution, delivery and
performance of this Agreement and the Stockholder Agreement will not cause the
Investor to be subject to any applicable “fair price,” “moratorium,” “control
share acquisition” or other similar antitakeover statute or regulation enacted
under state or federal Laws.
          SECTION 3.33. Brokers. Except for UBS Investment Bank, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated by this Agreement
or the Stockholder Agreement based upon arrangements made by or on behalf of the
Company. The Company is solely responsible for the fees and expenses of UBS
Investment Bank.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF THE INVESTOR
          As an inducement to the Company to enter into this Agreement, the
Investor hereby represents and warrants to the Company as follows:
          SECTION 4.01. Organization and Authority of the Investor. The Investor
is a corporation duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation and has all necessary corporate
power and authority to enter into

27



--------------------------------------------------------------------------------



 



this Agreement and the Stockholder Agreement, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by the Investor of this Agreement and
the Stockholder Agreement, the performance by the Investor of its obligations
hereunder and thereunder and the consummation by the Investor of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of the Investor. This Agreement has been,
and upon its execution and delivery at the Closing the Stockholder Agreement
will have been, duly executed and delivered by the Investor, and (assuming due
authorization, execution and delivery by the Company) this Agreement
constitutes, and upon its execution and delivery the Stockholder Agreement will
constitute, legal, valid and binding obligations of the Investor, enforceable
against the Investor in accordance with their respective terms, subject to the
effect of any applicable bankruptcy, insolvency (including all Laws relating to
fraudulent transfers), reorganization, moratorium or similar Laws affecting
creditors’ rights generally and subject to the effect of general principles of
equity (regardless of whether considered in a proceeding at law or in equity) or
any applicable FDIA Limitations.
          SECTION 4.02. No Conflict. Assuming the making and obtaining of all
filings, notifications, consents, approvals, authorizations and other actions
referred to in Section 4.03, the execution, delivery and performance by the
Investor of this Agreement and the Stockholder Agreement do not and will not
(a) violate, conflict with or result in the breach of any provision of the
Charter or Bylaws of the Investor, (b) conflict with or violate any Law or
Governmental Order applicable to the Investor, or (c) conflict with, or result
in any breach of, constitute a default (or event which with the giving of notice
or lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which the Investor is a party, which would
adversely affect the ability of the Investor to carry out its obligations under,
and to consummate the transactions contemplated by, this Agreement or the
Stockholder Agreement or could result in a Claim against, or Liability by, the
Company or a Subsidiary.
          SECTION 4.03. Governmental Consents and Approvals. The execution,
delivery and performance by the Investor of this Agreement and the Stockholder
Agreement do not and will not require any consent, approval, authorization or
other order of, action by, filing with, or notification to any Governmental
Authority, except the Governmental Approvals.
          SECTION 4.04. Investment Purpose. The Investor is acquiring the Shares
solely for the purpose of investment and not with a view to, or for offer or
sale in connection with, any distribution thereof.
          SECTION 4.05. Status of Shares; Limitations on Transfer and Other
Restrictions. The Investor acknowledges and understands that (i) the Shares have
not been and will not be registered under the Securities Act or under any state
securities Laws (other than in accordance with the Stockholder Agreement) and
are being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering, (ii) such exemption depends in
part upon, and such Shares are being sold in reliance on, the representations
and warranties set forth in this Article IV, (iii) the Investor may have to bear
the economic risk of its investment in

28



--------------------------------------------------------------------------------



 



the Shares for an indefinite period of time because the Shares must be held
indefinitely unless subsequently registered under the Securities Act and
applicable state securities Laws or unless an exemption from such registration
is available, (iv) the Shares will be subject to certain restrictions on
transfer and voting, as set forth in the Stockholder Agreement, and (v) a
restrictive legend in the form set forth in the Stockholder Agreement shall be
placed on all certificates evidencing the Shares.
          SECTION 4.06. Sophistication and Financial Condition of the Investor.
The Investor is an “accredited investor” as defined in Rule 501 of Regulation D
promulgated under the Securities Act, a sophisticated investor and, by virtue of
its business or financial experience, is capable of evaluating the merits and
risks of the investment in the Shares. The Investor has been provided an
opportunity to ask questions of and receive answers from representatives of the
Company concerning the terms and conditions of this Agreement and the purchase
of the Shares contemplated hereby.
          SECTION 4.07. Available Funds. The Investor has, or will have on or
prior to the Closing, sufficient funds in its possession to permit it to acquire
and pay for the Shares to be purchased by it and to perform its obligations
under this Agreement.
          SECTION 4.08. Litigation. No Action by or against the Investor is
pending or, to the knowledge of the Investor after due inquiry, threatened,
which could affect the legality, validity or enforceability of this Agreement or
the Stockholder Agreement or the consummation of the transactions contemplated
hereby or thereby.
          SECTION 4.09. Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Investor.
ARTICLE V
ADDITIONAL AGREEMENTS
          SECTION 5.01. Conduct of Business Prior to the Closing. The Company
covenants and agrees that, except as set forth in Section 5.01 of the Disclosure
Schedule, between the date hereof and the time of the Closing, neither the
Company nor any Subsidiary shall conduct its business other than in the ordinary
course and consistent with the Company’s and such Subsidiary’s prior practice.
Without limiting the generality of the foregoing, the Company covenants and
agrees that between the date hereof and the time of the Closing, without the
prior written consent of the Investor, neither the Company nor any Subsidiary
will:
     (a) adopt or propose any change in its Articles of Incorporation or Bylaws;
     (b) merge or consolidate with any other Person or acquire a material amount
of assets from any other Person;
     (c) sell, lease, license or otherwise dispose of any material assets or
property except (i) pursuant to existing contracts or commitments or (ii) in the
ordinary course consistent with past practice;

29



--------------------------------------------------------------------------------



 



     (d) issue or sell any shares of Common Stock or any securities convertible
into or exchangeable for shares of Common Stock, other than pursuant to the
Stock Option Plans or pursuant to employee stock options that are outstanding at
the date hereof or that are granted after the date hereof in the ordinary course
of business consistent with past practice;
     (e) knowingly take or agree or commit to take any action that would make
any representation or warranty of the Company hereunder inaccurate at, or as of
any time prior to, the Closing;
     (f) knowingly omit or agree to omit to take any action necessary to prevent
any such representation or warranty from being inaccurate at any such time; or
     (g) agree or commit to do any of the foregoing.
          SECTION 5.02. Taxes. (a) From the date of this Agreement and through
the Closing, the Company shall not, and shall not permit the Subsidiaries to,
without the prior written consent of the Investor (such consent not to be
unreasonably withheld or delayed): (i) make any change (or file any such change)
in any method of Tax accounting for a material amount of Taxes, or (ii) make,
change or rescind any material Tax election, (iii) settle or compromise any
material Tax liability, (iv) waive or extend the statute of limitations in
respect of Taxes, in each case except as required by Law or where such action
was taken in the ordinary course of business consistent with past practice, or
(v) acquire any Tax credits.
          (b) From the date of this Agreement and through the Closing, the
Company shall, and shall cause the Subsidiaries to: (i) prepare and file all Tax
Returns (“Post-Signing Returns”) required to be filed by their respective due
dates, (ii) timely pay all Taxes shown to be due and payable on such
Post-Signing Returns, (iii) timely pay all Taxes that are not self-imposed, and
(iv) promptly notify the Investor of any notice of any suit, claim, action,
investigation, audit or proceeding in respect of any Tax matters (or any
significant developments with respect to ongoing suits, claims, actions,
investigations, audits or proceedings in respect of such Tax matters).
          (c) At the request of the Investor, the Company and the Subsidiaries
shall provide the Investor with access to and the right to copy such documents
(including Tax Returns of the Company or any Subsidiary), and shall provide such
other information, as are reasonably necessary to allow the Investor to
determine and report the Tax consequences of ownership of the Shares and to
prepare any applicable Tax Returns or other required filings of the Investor or
its Affiliates.
          (d) At the request of the Investor, the Company or any Subsidiary
shall make, change or revoke a Tax election or take other similar actions to the
extent that such election or action relates to or otherwise affects the Investor
and would not adversely affect the Company, any Subsidiary or any other
stockholders of the Company, as determined by the Investor and the Company
acting in good faith.
          (e) From the date of this Agreement, except as required by Law, the
Company and the Subsidiaries will not, without the prior consent of the
Investor, amend any Tax Returns

30



--------------------------------------------------------------------------------



 



for the 2004 taxable year or any prior taxable year to reflect changes related
to the restatement of the Company’s financial statements described in the
Company’s Amended Annual Report on Form 10-K/A for the year ended December 31,
2004. From the date of this Agreement, except as required by Law, the Company
and the Subsidiaries will not, without the prior consent of the Investor, amend
any Tax Returns for the 2005 taxable year to reflect changes related to the
restatement of the Company’s financial statements described in the Company’s
Amended Annual Report on Form 10-K/A for the year ended December 31, 2004 unless
the amendment would not have a material affect on the Tax liability of the
Company and the Subsidiaries.
          SECTION 5.03. Access to Information. From the date of this Agreement
and through the Closing, upon reasonable notice, the Company shall cause its
officers, directors, employees, agents, representatives, accountants and
counsel, and shall cause the Subsidiaries and each of the Subsidiaries’
officers, directors, employees, agents, representatives, accountants and counsel
to: (a) afford the officers, employees, agents, accountants, counsel, financing
sources and representatives of the Investor reasonable access, during normal
business hours, to the offices, properties, other facilities, books and records
of the Company and each Subsidiary and to those officers, directors, employees,
agents, accountants and counsel of the Company and of each Subsidiary who have
any knowledge relating to the Company, any Subsidiary or their respective
businesses and (b) furnish to the officers, employees, agents, accountants,
counsel, and representatives of the Investor such additional financial and
operating data and other information regarding the assets, properties,
liabilities and goodwill of the Company, the Subsidiaries and their respective
businesses (or legible copies thereof) as the Investor may from time to time
reasonably request; provided, however, that neither the Company nor any of the
Subsidiaries will be required to give anyone acting for or on behalf of the
Investor any of the information specifically identified on Annex I to the
Stockholder Agreement.
          SECTION 5.04. Confidentiality. This Section 5.04 supersedes the
confidentiality agreement, dated March 16, 2006, between the Company and the
Investor, which is hereby terminated and of no further force or effect. From the
date hereof until the Closing, the Investor agrees to, and shall cause its
agents, representatives, Affiliates, employees, officers and directors to: (a)
treat and hold as confidential (and not disclose or provide access to any Person
to or use for any purpose other than with regard to its decision to purchase the
Shares) all information relating to trade secrets, processes, patent
applications, product development, price, customer and supplier lists, pricing
and marketing plans, policies and strategies, details of client and consultant
contracts, operations methods, product development techniques, business
acquisition plans, new personnel acquisition plans, information regarding
particular customers and all other confidential or proprietary information with
respect to the Company, each Subsidiary and their respective businesses, (b) in
the event that the Investor or any such agent, representative, Affiliate,
employee, officer or director becomes legally compelled to disclose any such
information, provide the Company with prompt written notice of such requirement
so that the Company or any Subsidiary may seek a protective order or other
remedy or waive compliance with this Section 5.04, and (c) in the event that
such protective order or other remedy is not obtained, or the Company waives
compliance with this Section 5.04, furnish only that portion of such
confidential information which is legally required to be provided and exercise
its commercially reasonable efforts to obtain assurances that confidential
treatment will be accorded such information; provided, however, that this
sentence shall not apply to any information that, at the

31



--------------------------------------------------------------------------------



 




time of disclosure, is available publicly and was not disclosed in breach of
this Agreement by the Investor, its agents, representatives, Affiliates,
employees, officers or directors.
          SECTION 5.05. Regulatory and Other Authorizations; Notices and
Consents. (a) Each of the Investor and the Company shall use its reasonable best
efforts to obtain (or to enable the other of them or the Subsidiaries to obtain)
all the Government Approvals and all other authorizations, consents, orders and
approvals of all Governmental Authorities that may be or become necessary for
the performance by the Company or the Investor of its obligations pursuant to
this Agreement and the Stockholder Agreement and will cooperate fully with the
other party in promptly seeking to obtain all such authorizations, consents,
orders and approvals. Each party hereto agrees to make promptly all appropriate
filings and to supply as promptly as practicable to the appropriate Governmental
Authorities any additional information and documentary material that may be
requested in connection with obtaining the Government Approvals and all such
other authorizations, consents, orders and approvals of all Governmental
Authorities that may be or become necessary with respect to the transactions
contemplated by this Agreement and the Stockholder Agreement. In addition, each
party hereto shall, with respect to the transactions contemplated hereby and to
the extent permitted by Law or by the applicable Governmental Authority:
(a) promptly notify the other of, and if in writing, furnish the other with
copies of (or, in the case of oral communications, advise the other of), any
communications from or with any Governmental Authority (other than OSFI),
(b) permit the other to review and discuss in advance, and consider in good
faith the views of the other in connection with, any proposed written or any
oral communication with any such Governmental Authority (other than OSFI),
(c) participate in any meeting or communication with any such Governmental
Authority (other than OSFI), (d) furnish the other with copies of all filings
and communications between it and any such Governmental Authority (other than
OSFI). Notwithstanding any of the foregoing, neither the Investor nor the
Company shall be required to propose, negotiate, commit to or effect, by consent
decree, hold separate orders, or otherwise, the sale, divestiture, closure or
disposition of any of its assets, properties or businesses in order to obtain
any Governmental Approvals or to avoid the entry of, or to effect the
dissolution of, any injunction, temporary restraining order or other order in
any suit or proceeding.
          SECTION 5.06. Notice of Developments. Prior to the Closing, (a) the
Company shall promptly notify the Investor in writing of all events,
circumstances, facts and occurrences arising subsequent to the date of this
Agreement which could result in any breach of a representation or warranty or
covenant of the Company in this Agreement or which could have the effect of
making any representation or warranty of the Company in this Agreement untrue or
incorrect in a material respect and (b) the Investor shall promptly notify the
Company in writing of all events, circumstances, facts and occurrences arising
subsequent to the date of this Agreement which could result in any breach of a
representation or warranty or covenant of the Investor in this Agreement or
which could have the effect of making any representation or warranty of the
Investor in this Agreement untrue or incorrect in a material respect.
          SECTION 5.07. No Solicitation or Negotiation. (a) The Company agrees
that, during the period commencing on the date hereof and ending upon the
Closing or the earlier termination of this Agreement (the “No Solicit Period”),
neither it nor any Subsidiary nor any of the directors, officers or employees of
it or any Subsidiary will, and that it will cause its and the Subsidiaries’
agents, advisors and other representatives (including, without limitation, any

32



--------------------------------------------------------------------------------



 




investment banker, attorney or accountant retained by it or any Subsidiary), not
to, directly or indirectly, (i) solicit, initiate or encourage (including by way
of furnishing nonpublic information), or take any other action to facilitate,
any inquiries or the making of any proposal or offer (including, without
limitation, any proposal or offer to its stockholders) that constitutes, or may
reasonably be expected to lead to, any Acquisition Transaction (as defined
below), or (ii) enter into or maintain or continue discussions or negotiations
with any person or entity in furtherance of such inquiries or to obtain a
proposal or offer for an Acquisition Transaction, or (iii) agree to, approve,
endorse or recommend any Acquisition Transaction or enter into any letter of
intent or contract, agreement or commitment contemplating or otherwise relating
to any Acquisition Transaction, or (iv) authorize or permit any of the officers,
directors or employees of the Company or any of the Subsidiaries, or any
investment banker, financial advisor, attorney, accountant or other
representative retained by the Company or any of the Subsidiaries, to take any
such action. During the No Solicit Period, the Company shall notify the Investor
as promptly as practicable (and in any event within one (1) day after any
Company Representative is aware or knows thereof), orally and in writing (the
“Acquisition Notice”), if any proposal or offer, or any inquiry or contact with
any Person with respect thereto, regarding an Acquisition Transaction is made,
specifying the material terms and conditions thereof and the identity of the
Person making such proposal or offer or inquiry or contact (including material
amendments or proposed material amendments). The Company immediately shall cease
and cause to be terminated all existing discussions or negotiations with any
parties conducted heretofore with respect to an Acquisition Transaction. The
Company shall not release any Person from, or waive any provision of, any
confidentiality or standstill agreement to which it is a party.
          (b) An “Acquisition Transaction” means any of the following (other
than the transactions contemplated by this Agreement) in one transaction or a
series of related transactions: (i) any merger, consolidation, share exchange,
business combination, recapitalization, liquidation, dissolution or other
similar transaction involving the Company or any Significant Subsidiary;
(ii) any sale, lease, exchange, transfer or other disposition to a Person of
assets or businesses that constitute or represent 10% or more of the total
revenue, operating income or assets of the Company and the Subsidiaries, taken
as a whole; (iii) any sale, issuance, exchange, transfer or other disposition by
the Company or any Subsidiary to a Person of 5% or more of the outstanding
Common Stock (including, both in the determination of the number of shares of
Common Stock that are being issued and the number of shares of Common Stock that
are outstanding, Common Stock issuable on exercise, conversion or exchange of
options, warrants or exercisable, convertible or exchangeable securities); or
(iv) any tender offer or exchange offer for Common Stock or securities that are,
or may become, convertible into or exchangeable or exercisable for Common Stock.
          (c) If the Company has received and determines to pursue an
unsolicited, written, bona fide proposal or offer from any Person to effect an
Acquisition Transaction, provided such Acquisition Transaction is a merger,
consolidation, share exchange or other business combination or a tender offer or
exchange offer for more than 50% of the outstanding Common Stock (a “Third Party
Offer”), the Company shall notify the Investor in writing as promptly as
practicable after having made such determination (which notice shall specify the
material terms and conditions thereof and the identity of the party making such
proposal or offer or inquiry or contact (including material amendments or
proposed material amendments)) (the “Determination Notice”). The Investor shall
then have five Business Days (the “Counteroffer Period”) following

33



--------------------------------------------------------------------------------



 




the date that such Determination Notice is received by the Investor to notify
the Company in writing if it wishes to make an offer for an Acquisition
Transaction, which notice shall include the form and amount of consideration and
the structure of the Acquisition Transaction proposed by the Investor (the
“Investor Offer”). After the expiration of the Counteroffer Period, if (i) the
Company has not received an Investor Offer or (ii) the Board has determined, in
its good faith judgment (after consultation with a financial advisor of
internationally recognized reputation), that such Third Party Offer constitutes
a Superior Proposal (as defined below), then, notwithstanding anything to the
contrary in Sections 5.01 and 5.07(a), the Board may furnish information to, and
enter into discussions with, the Person who has made such Third Party Offer and
the Company shall be free thereafter (without liability to the Investor) to
enter into a definitive agreement regarding the Third Party Offer with such
Person.
          (d) A “Superior Proposal” means a Third Party Offer that the Board
determines, in its good faith judgment (after consultation with a financial
advisor of internationally recognized reputation), to be (i) more favorable to
the stockholders of the Company from a financial point of view than the Investor
Offer and (ii) reasonably capable of being completed, taking into account all
financial, legal, regulatory and other aspects of such Third Party Offer;
provided, however, that any such offer shall not be deemed to be a “Superior
Proposal” if any financing required to consummate the transaction contemplated
by such offer is not highly likely to be obtained.
          SECTION 5.08. Authorization for Listing. The Company shall cause the
Shares to be authorized for listing on the New York Stock Exchange upon notice
of issuance prior to Closing.
          SECTION 5.09. Security Interest. The Company shall use its reasonable
best efforts, including, if necessary, taking legal action to enforce its rights
under that certain Credit Agreement, effective as of May 25, 2006 (the “Credit
Agreement”), between Doral Financial Corporation (“Doral”) and the Bank, to
cause Doral to keep all proceeds relating to the Collateral (as such term is
defined in the Master Pledge and Security Agreement, effective as of May 25,
2006, between Doral and the Bank) in a separate, identified account until such
time as Doral makes a payment to the Company equal to the amount of such
proceeds pursuant to the Credit Agreement.
          SECTION 5.10. Further Action. Each of the parties hereto shall use all
reasonable efforts to take, or cause to be taken, all reasonably appropriate
action, do or cause to be done all things reasonably necessary, proper or
advisable under applicable Law, and execute and deliver such documents and other
papers as may be reasonably required to carry out the provisions of this
Agreement and the Stockholder Agreement to which it is a party and to consummate
and make effective the transactions contemplated hereby and thereby, including
that the Company shall use reasonable efforts to cause the conditions set forth
in Section 6.02 to be satisfied and that the Investor shall use reasonable
efforts to cause the conditions set forth in Sections 6.01(a), 6.01(b) and
6.01(c) to be satisfied; provided, however, that neither party shall be required
to take any action to the extent that any provision of this Agreement, including
the last sentence of Section 5.05, states that the party is not required to take
such action.

34



--------------------------------------------------------------------------------



 




ARTICLE VI
CONDITIONS TO CLOSING
          SECTION 6.01. Conditions to Obligations of the Company. The
obligations of the Company to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or written waiver, at or prior to
the Closing, of each of the following conditions:
     (a) Representations, Warranties and Covenants. (i) The representations and
warranties of the Investor contained in this Agreement shall have been true and
correct in all material respects when made and shall be true and correct in all
material respects as of the Closing, except to the extent such representations
and warranties are as of another date, in which case, such representations and
warranties shall be true and correct as of that date, (ii) the covenants and
agreements contained in this Agreement to be complied with by the Investor on or
before the Closing shall have been complied with in all material respects, and
(iii) the Investor will have delivered to the Company a certificate of a duly
authorized officer certifying to the matters set forth in this Section 6.01(a).
     (b) Government Approvals. The Government Approvals and all other
authorizations, consents, orders and approvals of all Governmental Authorities
that are necessary for the performance by the Company of its obligations
pursuant to this Agreement and the Stockholder Agreement shall have been
obtained on terms reasonably acceptable to the parties hereto; and
     (c) No Proceeding or Litigation. No Action shall have been commenced by or
before any Governmental Authority against either the Company or the Investor
seeking to restrain or materially and adversely alter the transactions
contemplated by this Agreement which, in the reasonable, good faith
determination of the Company, is likely to render it impossible or unlawful to
consummate such transactions; provided, however, that this Section 6.01(c) shall
not apply if the Company has directly or indirectly solicited or encouraged any
such Action.
     (d) Authorization for Listing. The Shares will have been authorized for
listing on the New York Stock Exchange upon notice of issuance.
          SECTION 6.02. Conditions to Obligations of the Investor. The
obligations of the Investor to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or written waiver, at or prior to
the Closing, of each of the following conditions:
     (a) Representations, Warranties and Covenants. (i) The representations and
warranties of the Company contained in this Agreement (x) that are not qualified
by “materiality”, “material adverse effect” or “Material Adverse Effect” shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects as of the Closing with the same force and
effect as if made as of the Closing and (y) that are qualified by “materiality”,
“material adverse effect” or “Material Adverse Effect” shall have been true and
correct when made and shall be true and correct as of the Closing with the same
force and effect as if made as of the Closing, except in each

35



--------------------------------------------------------------------------------



 



instance to the extent such representations and warranties are as of another
date, in which case, such representations and warranties shall be true and
correct as of that date, and except in the case of clause (y) above for such
failure of such representations and warranties to be true and correct that would
not (A) have, individually or in the aggregate, a Material Adverse Effect,
(B) prevent the Company from consummating the transactions contemplated by this
Agreement or the Stockholder Agreement or (C) materially impair the Company’s
ability to perform its obligations under this Agreement or the Stockholder
Agreement and (ii) the covenants and agreements contained in this Agreement to
be complied with by the Company on or before the Closing shall have been
complied with in all material respects, and (iii) the Company will have
delivered to the Investor a certificate of a duly authorized officer certifying
to the matters set forth in this Section 6.02(a);
     (b) Government Approvals. The Government Approvals and all other
authorizations, consents, orders and approvals of all Governmental Authorities
that are necessary for the performance by the Investor of its obligations
pursuant to this Agreement and the Stockholder Agreement shall have been
obtained on terms reasonably acceptable to the parties hereto;
     (c) No Proceeding or Litigation. No Action shall have been commenced or
threatened by or before any Governmental Authority against either the Company or
the Investor seeking to restrain or materially and adversely alter the
transactions contemplated by this Agreement which, in the reasonable, good faith
determination of the Investor, is likely to render it impossible or unlawful to
consummate such transactions or which could have a Material Adverse Effect;
     (d) Legal Opinion. The Investor shall have received from Clifford Chance US
LLP (which, to the extent it involves matters of Puerto Rican Law, may be given
in reliance in an opinion of Martinez, Odell & Calabria) a written legal
opinion, addressed to the Investor and dated as of the date of the Closing,
which shall be in such form and to such effect as is customary in connection
with the private placement of securities by public companies;
     (e) Certain Doral Matters. Doral shall not have commenced, and shall not
have had commenced against it, on or prior to March 19, 2007, a case under title
11 of the United States Code; and
     (f) No Material Adverse Effect. There shall not exist, and no event or
events shall have occurred, or be reasonably likely to occur, which,
individually or in the aggregate, have had, or would be likely to have, a
Material Adverse Effect or an Adverse Reputational Effect.

36



--------------------------------------------------------------------------------



 



ARTICLE VII
INDEMNIFICATION
          SECTION 7.01. Survival of Representations and Warranties. (a) The
representations and warranties of the Company contained in this Agreement and
the Stockholder Agreement shall survive the Closing until the later of (i) the
second anniversary of the Closing and (ii) the date on which the Company has
filed all reports and other documents required to be filed in order to be in
compliance with, and current under, the reporting requirements of the Exchange
Act; provided, however, that (i) the representations and warranties made
pursuant to Sections 3.01(a), 3.03 and 3.33 shall survive indefinitely, and
(ii) the representations and warranties in Section 3.19 shall survive until
120 days after the expiration of the relevant statute of limitations for the Tax
liabilities in question. Neither the period of survival nor the liability of the
Company with respect to the Company’s representations and warranties shall be
reduced by any investigation made at any time by or on behalf of the Investor.
If written notice of a claim has been given prior to the expiration of the
applicable representations and warranties by the Investor to the Company, then
the relevant representations and warranties shall survive as to such claim,
until such claim has been finally resolved.
          (b) The representations and warranties of the Investor contained in
this Agreement and the Stockholder Agreement shall survive the Closing until the
second anniversary of the Closing; provided, however, that the representations
and warranties made pursuant to Sections 4.04, 4.05, 4.06 and 4.09 shall survive
indefinitely. Neither the period of survival nor the liability of the Investor
with respect to the Investor’s representations and warranties shall be reduced
by any investigation made at any time by or on behalf of the Company. If written
notice of a claim has been given prior to the expiration of the applicable
representations and warranties by the Company to the Investor, then the relevant
representations and warranties shall survive as to such claim, until such claim
has been finally resolved.
          SECTION 7.02. Indemnification by the Company. The Investor and its
Affiliates, officers, directors, employees, agents, successors and assigns (each
a “Investor Indemnified Party”) shall be indemnified and held harmless by the
Company for and against any and all Liabilities, Taxes, losses, diminution in
value, damages, claims, costs and expenses, interest, awards, judgments and
penalties (including reasonable attorneys’ and consultants’ fees and expenses)
actually suffered or incurred by them (including any Action brought or otherwise
initiated by any of them) (hereinafter a “Loss”) arising out of or resulting
from:
     (a) the breach of any representation or warranty made by the Company
contained in this Agreement or the Stockholder Agreement (it being understood
that such representations and warranties shall be interpreted without giving any
effect to any limitations or qualifications as to “materiality” (including the
word “material”), “material adverse effect” or “Material Adverse Effect” set
forth therein);
     (b) the breach of any covenant or agreement by the Company contained in
this Agreement or the Stockholder Agreement (other than any such breach that
takes place, and is disclosed in reasonable detail in a separate written
instrument delivered by the Company to the Investor, prior to the Closing, which
written instrument specifically

37



--------------------------------------------------------------------------------



 



includes an acknowledgement by the Company that (i) the closing condition set
forth in Section 6.02(a)(ii) has not been and cannot be satisfied, and that the
Investor is not required to consummate the Closing, as a result of such breach
(ii) the Investor shall have the right to terminate this Agreement pursuant to
Section 8.01(g) without any cost or liability to the Investor, and (iii) the
Company waives and releases any right to commence any Action against the
Investor if the Investor determines not to consummate the Closing and/or
terminates the Agreement as a result thereof);
     (c) any and all Taxes (or the non-payment thereof) of the Company or any
Subsidiary for all taxable periods (or portions thereof) ending on or before the
date of the Closing; or
     (d) any and all Losses suffered or incurred by the Investor, the Company or
any Subsidiary arising out of or resulting from the Indemnified Litigation;
provided, however, that the Investor Indemnified Parties shall only be
indemnified and held harmless by the Company for and against Losses resulting
from amounts paid, agreed to be paid or obligated to be paid by the Company
arising out of or related to the Indemnified Litigation to the extent that such
amounts exceed $90 million in the aggregate (and any Investor’s Loss relating to
any amount paid by the Company will be the Investor’s proportionate share of
such amount, based on the percentage that the number of Shares owned by the
Investor is of all of the outstanding Shares, grossed up as provided in the
following paragraph).
The parties acknowledge and agree that the items set forth in Section 3.19 of
the Disclosure Schedule are set forth solely for purposes of responding to the
representations and warranties in Article III of this Agreement and shall have
no effect on the right of an Investor Indemnified Party to be indemnified and
held harmless for any Loss pursuant to Section 7.02(c) hereof.
In determining the amount of any Losses suffered by the Investor for which it is
entitled to indemnification hereunder, such Losses shall be grossed up to
reflect the fact that as a shareholder of the Company the Investor will be
indirectly paying a portion of such Losses to itself pursuant to the indemnity
provisions hereunder so that after grossing-up such Losses, the amount paid to
the Investor pursuant to the indemnity provisions hereunder net of the amount
which the Investor is indirectly paying to itself will be equal to the Losses
suffered by the Investor. To the extent that the Company’s undertakings set
forth in this Section 7.02 may be unenforceable, the Company shall contribute
the maximum amount that it is permitted to contribute under applicable Law to
the payment and satisfaction of all Losses incurred by the Investor Indemnified
Parties.
          SECTION 7.03. Indemnification by the Investor. The Company and its
Affiliates, officers, directors, employees, agents, successors and assigns (each
a “Company Indemnified Party”) shall be indemnified and held harmless by the
Investor for and against any and all Losses, arising out of or resulting from:
     (a) the breach of any representation or warranty made by the Investor
contained in this Agreement or the Stockholder Agreement; or

38



--------------------------------------------------------------------------------



 



     (b) the breach of any covenant or agreement by the Investor contained in
this Agreement or the Stockholder Agreement (other than any such breach that
takes place, and is disclosed in reasonable detail in a separate written
instrument delivered by the Investor to the Company, prior to the Closing, which
written instrument specifically includes an acknowledgement by the Investor that
(i) the closing condition set forth in Section 6.01(a)(ii) has not been and
cannot be satisfied, and that the Company is not required to consummate the
Closing, as a result of such breach (ii) the Company shall have the right to
terminate this Agreement pursuant to Section 8.01(g) without any cost or
liability to the Company, and (iii) the Investor waives and releases any right
to commence any Action against the Company if the Company determines not to
consummate the Closing and/or terminates the Agreement as a result thereof).
To the extent that the Investor’s undertakings set forth in this Section 7.03
may be unenforceable, the Investor shall contribute the maximum amount that it
is permitted to contribute under applicable Law to the payment and satisfaction
of all Losses incurred by the Company Indemnified Parties.
          SECTION 7.04. Limits on Indemnification. Notwithstanding anything to
the contrary contained in this Agreement, except with respect to any claims
relating to a breach or breaches of the representations and warranties contained
in Sections 3.01(a), 3.03, 3.19, 3.33, 4.04, 4.05, 4.06 or 4.09 hereof: (a) an
Indemnifying Party shall not be liable for any claim for indemnification
pursuant to Section 7.02(a) or 7.03(a), unless and until the aggregate amount of
indemnifiable Losses which have or may be recovered from the Indemnifying Party
pursuant to Section 7.02(a) or 7.03(a) equals or exceeds 2% of the Aggregate
Purchase Price (the “Deductible”), whereupon the Indemnifying Party shall be
entitled to indemnification for the amount of the excess and (b) the maximum
amount of indemnifiable Losses which may be recovered from an Indemnified Party
arising out of or resulting from the causes set forth in Section 7.02(a) or
7.03(a), as the case may be, shall be an amount equal to 75% of the Aggregate
Purchase Price (the “Cap”). Neither the Deductible nor the Cap shall apply to
any claims to the extent relating to a breach or breaches of the representations
and warranties contained in Sections 3.01(a), 3.03, 3.33, 4.04, 4.05, 4.06 or
4.09 hereof and the Deductible, but not the Cap, shall apply to any claims to
the extent relating to a breach of the representations and warranties contained
in Section 3.19 hereof. For purposes of calculating whether the Deductible or
the Cap has been, or will be, exceeded, the Company and the Investor acknowledge
and agree to exclude from any such calculation any and all Losses paid, payable
or indemnifiable to any Investor Indemnified Party as a result of the gross up
of Losses contemplated by the last paragraph of Section 7.02 hereof.
          SECTION 7.05. Notice of Loss; Third Party Claims. (a) An Indemnified
Party seeking indemnification under this Agreement shall give the Indemnifying
Party notice of the matter for which it is seeking indemnification under this
Agreement, stating the amount of the Loss, if known, and method of computation
thereof, and containing a reference to the provisions of this Agreement in
respect of which such right of indemnification is claimed or arises.
          (b) If an Indemnified Party shall receive notice of any Action, audit,
demand or assessment (each, a “Third Party Claim”) against it which may give
rise to a claim for Loss under this Article VII, within 30 days of the receipt
of such notice, the Indemnified Party shall

39



--------------------------------------------------------------------------------



 




give the Indemnifying Party notice of such Third Party Claim; provided, however,
that the failure to provide such notice shall not release the Indemnifying Party
from any of its obligations under this Article VII except to the extent that the
Indemnifying Party is materially prejudiced by such failure and shall not
relieve the Indemnifying Party from any other obligation or Liability that it
may have to any Indemnified Party otherwise than under this Article VII. If the
Indemnifying Party acknowledges in writing its obligation to indemnify the
Indemnified Party hereunder against any Losses that may result from such Third
Party Claim, then the Indemnifying Party shall be entitled to assume and control
the defense of such Third Party Claim at its expense and through counsel of its
choice if it gives notice of its intention to do so to the Indemnified Party
within twenty days of the receipt of notice from the Indemnified Party of such
Third Party Claim; provided, however, that if there exists or is reasonably
likely to exist a conflict of interest that would make it inappropriate in the
judgment of the Indemnified Party in its sole and absolute discretion for the
same counsel to represent both the Indemnified Party and the Indemnifying Party,
then the Indemnified Party shall be entitled to retain its own counsel in each
jurisdiction for which the Indemnified Party determines counsel is required, at
the expense of the Indemnifying Party (except that no Indemnifying Party will be
required to pay the costs of more than one counsel for all the Indemnified
Parties with regard to a Third Party Claim). In the event that the Indemnifying
Party exercises the right to undertake any such defense against any such Third
Party Claim as provided above, the Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party,
at the Indemnifying Party’s expense, all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party. Similarly, in the event the Indemnified Party is, directly or indirectly,
conducting the defense against any such Third Party Claim, the Indemnifying
Party shall cooperate with the Indemnified Party in such defense and make
available to the Indemnified Party, at the Indemnifying Party’s expense, all
such witnesses, records, materials and information in the Indemnifying Party’s
possession or under the Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party. No such Third Party Claim may be
settled by the Indemnifying Party without the prior written consent of the
Indemnified Party unless the settlement involves only the payment of money, with
no admission of wrongdoing by the Indemnified Party, and includes a full release
of the Indemnified Party.
          SECTION 7.06. Tax Treatment. The parties shall treat any
indemnification payments made under this Agreement as an adjustment to the
Aggregate Purchase Price for Tax purposes, unless otherwise required by
applicable Law, and all such payments shall be paid free and clear of any Tax
deduction or withholding; provided that if any such deduction or withholding is
required, the amount of any such payment shall be increased by such additional
amount as is necessary to ensure that the net amount received is equal to the
amount which would have been received had the payment in question not been
subject to any deductions or withholdings.

40



--------------------------------------------------------------------------------



 




ARTICLE VIII
TERMINATION
          SECTION 8.01. Termination. This Agreement may be terminated at any
time prior to the Closing:
     (a) by the Investor if, between the date hereof and the Closing: (i) a
Material Adverse Effect or an Adverse Reputational Effect has occurred, (ii) the
Company or any Subsidiary makes a general assignment for the benefit of
creditors, or any proceeding shall be instituted by or against the Company or
any Subsidiary that is responsible for more than 5% of the consolidated
revenues, earnings or assets of the Company and the Subsidiaries seeking to
adjudicate any of them as bankrupt or insolvent, or seeking any of their
liquidation, winding up or reorganization, or seeking any arrangement,
adjustment, protection, relief or composition of any of their debts under any
Law relating to bankruptcy, insolvency or reorganization, or (iii) a Person
acquires more than 50% of the outstanding Common Stock;
     (b) by the Investor, if (i) the Company shall have breached any
representation, warranty, covenant or agreement set forth in this Agreement,
(ii) such breach or misrepresentation is not cured within 20 days after the
Company receives written notice thereof from the Investor (or such shorter
period between the date of such notice and the Closing) and (iii) such breach or
misrepresentation would cause the condition set forth in Section 6.02(a) not to
be satisfied;
     (c) by the Company, if (i) the Investor shall have breached any
representation, warranty, covenant or agreement set forth in this Agreement,
(ii) such breach or misrepresentation is not cured within 20 days after the
Investor receives written notice thereof from the Company (or such shorter
period between the date of such notice and the Closing) and (iii) such breach or
misrepresentation would cause the condition set forth in Section 6.01(a) not to
be satisfied;
     (d) by either the Company or the Investor if the Closing shall not have
occurred by July 31, 2007 (the “Termination Date”); provided, however, that the
right to terminate this Agreement under this Section 8.01(d) shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the principal cause of, or shall have resulted in, the
failure of the Closing to occur on or prior to such date;
     (e) by either the Investor or the Company in the event that any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable;
     (f) by the mutual written consent of the Company and the Investor; or
     (g) by the Investor or the Company pursuant to Section 7.02(b) or 7.03(b),
as applicable.

41



--------------------------------------------------------------------------------



 



          SECTION 8.02. Effect of Termination. In the event of termination of
this Agreement as provided in Section 8.01, this Agreement shall forthwith
become void and there shall be no liability on the part of either party hereto
except (a) as set forth in Sections 5.04 and 9.01 and (b) that nothing herein
shall relieve either party from liability for any breach of this Agreement that
occurred before such termination.
ARTICLE IX
GENERAL PROVISIONS
          SECTION 9.01. Expenses. Except as otherwise specified in this
Agreement, all costs and expenses, including fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated by this Agreement shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred; provided, however, that if the Company enters into a definitive
agreement with a Person regarding a Third Party Offer and the Investor
terminates this Agreement pursuant to Section 8.01(a)(iii), the Company shall
reimburse all costs and expenses up to $2 million in the aggregate, including
fees and disbursements of counsel, financial advisors and accountants, incurred
by the Investor in connection with this Agreement and the transactions
contemplated by this Agreement.
          SECTION 9.02. Notices. All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given or made
(and shall be deemed to have been duly given or made upon receipt) by delivery
in person, by an internationally recognized overnight courier service, by
facsimile or electronic mail, or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties hereto at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 9.02):
          (a) if to the Company:
First BanCorp.
1519 Ponce De León Ave
San Juan, Puerto Rico 00908
Facsimile: (787) 753-8402
Email: lawrence.odell@firstbankpr.com
Attention: General Counsel
with a copy to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Facsimile: (212) 878-8375
Email: david.bernstein@cliffordchance.com
Attention: David Bernstein

42



--------------------------------------------------------------------------------



 



          (b) if to the Investor:
The Bank of Nova Scotia
44 King Street West, 6th Fl.
Toronto, Canada M5H 1H1
Facsimile: (416) 866-5903
Email: andres.cruells@scotiabank.com
Attention: Andres Cruells
with a copy to:
The Bank of Nova Scotia
44 King Street West, 6th Fl.
Toronto, Canada M5H 1H1
Facsimile: (416) 866-5903
Email: tim.hayward@scotiabank.com
Attention: Tim Hayward
and to:
The Bank of Nova Scotia
44 King Street West, 6th Fl.
Toronto, Canada M5H 1H1
Facsimile: (416) 866-5090
Email: deborah.alexander@scotiabank.com
Attention: Deborah Alexander
and to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Facsimile: (212) 848-7179
Email: spetepiece@shearman.com
Attention: Scott Petepiece
and to:
McCarthy Tétrault LLP
Suite 4700
Toronto Dominion Bank Tower
Toronto, Canada M5K 1E6
Facsimile: (416) 868-0673
Email: iarellan@mccarthy.ca
Attention: Ian W. Arellano
          SECTION 9.03. Public Announcements. Neither party hereto shall make,
or cause to be made, any press release or public announcement in respect of this
Agreement or the

43



--------------------------------------------------------------------------------



 



transactions contemplated hereby or which refer to the other party hereto or
otherwise communicate with any news media regarding any of the foregoing
without, to the extent practicable, the prior written consent of the other party
(such consent not to be unreasonably withheld or delayed), and the parties
hereto shall cooperate as to the timing and contents of any such press release,
public announcement or communication. However, nothing in this Section will
prevent any party from issuing any press release or making any filing when
required by Law or by the rules of any securities exchange on which securities
of the party or an Affiliate are listed.
          SECTION 9.04. Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party hereto. Upon a determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
enforceable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.
          SECTION 9.05. Entire Agreement. This Agreement and the Stockholder
Agreement constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, between the Company and the Investor with
respect to the subject matter hereof and thereof.
          SECTION 9.06. Assignment. This Agreement may not be assigned by
operation of law or otherwise without the express written consent of the Company
and the Investor (which consent may be granted or withheld in the sole
discretion of the Company or the Investor) and any such assignment or attempted
assignment without such consent shall be void; provided, however, that the
Investor may assign this Agreement or any of its rights and obligations
hereunder to one or more Affiliates of the Investor without the consent of the
Company and this Agreement may be assigned by operation of law to any successor
by merger of either the Investor or the Company.
          SECTION 9.07. Amendment. This Agreement may not be amended or modified
except (a) by an instrument in writing signed by, or on behalf of, the Company
and the Investor or (b) by a waiver in accordance with Section 9.08.
          SECTION 9.08. Waiver. Either party to this Agreement may (a) extend
the time for the performance of any of the obligations or other acts of the
other party, (b) waive any inaccuracies in the representations and warranties of
the other party contained herein or in any document delivered by the other party
pursuant hereto, or (c) waive compliance with any of the agreements of the other
party or conditions to such party’s obligations contained herein. Any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed by the party that is giving the waiver. Any waiver of any term or
condition shall not be construed as a waiver of any subsequent breach or a
subsequent waiver of the same term or condition, or a waiver of any other term
or condition of this Agreement. The failure of either party hereto to assert any
of its rights hereunder shall not constitute a waiver of any of such rights. All
rights

44



--------------------------------------------------------------------------------



 



and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.
          SECTION 9.09. No Third Party Beneficiaries. Except for the provisions
of Article VII relating to indemnified parties, this Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person, including any union or any
employee or former employee of the Company, any legal or equitable right,
benefit or remedy of any nature whatsoever, including any rights of employment
for any specified period, under or by reason of this Agreement.
          SECTION 9.10. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York applicable to
contracts executed in and to be performed in that State, without regard to any
principles of conflicts of Laws that would apply the Laws of any other
jurisdiction. All Actions arising out of or relating to this Agreement shall be
heard and determined exclusively in any New York federal court sitting in the
Borough of Manhattan of The City of New York, provided, however, that if such
federal court does not have jurisdiction over such Action, such Action shall be
heard and determined exclusively in any New York state court sitting in the
Borough of Manhattan of The City of New York. Consistent with the preceding
sentence, each of the parties hereto hereby (a) submits to the exclusive
jurisdiction of any federal or state court sitting in the Borough of Manhattan
of The City of New York for the purpose of any Action arising out of or relating
to this Agreement brought by any party hereto and (b) irrevocably waives, and
agrees not to assert by way of motion, defense, or otherwise, in any such
Action, any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated by this Agreement may not be enforced in or by any of the
above-named courts.
          SECTION 9.11. Waiver of Jury Trial. Each of the parties hereto hereby
waives to the fullest extent permitted by applicable Law any right it may have
to a trial by jury with respect to any litigation directly or indirectly arising
out of, under or in connection with this Agreement or the transactions
contemplated by this Agreement. Each of the parties hereto hereby (a) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
has been induced to enter into this Agreement and the transactions contemplated
by this Agreement, as applicable, by, among other things, the mutual waivers and
certifications in this Section 9.11.
          SECTION 9.12. Currency. Unless otherwise specified in this Agreement,
all references to currency, monetary values and dollars set forth herein shall
mean United States (U.S.) dollars and all payments hereunder shall be made in
United States dollars.
          SECTION 9.13. Counterparts. This Agreement may be executed and
delivered (including by facsimile transmission or portable document format
(“.pdf”)) in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when

45



--------------------------------------------------------------------------------



 



executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.
[Remainder of this page intentionally left blank]

46



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company and the Investor have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

            FIRST BANCORP
      By:   /s/ Luis Beauchamp       Name:   Luis Beauchamp     Title:  
President & CEO     THE BANK OF NOVA SCOTIA
      By:   /s/ T. P. Hayward         Name:   T. P. Hayward        Title:   EVP
& CAO, Int’l Banking     

Investment Agreement Signature Page





--------------------------------------------------------------------------------



 



EXHIBIT A
Confidential
 
STOCKHOLDER AGREEMENT
 
Between
[The Bank of Nova Scotia]
and
First BanCorp
Dated as of                     , 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE I
 
            CERTAIN DEFINITIONS
 
           
Section 1.01.
  Certain Definitions     1  
ARTICLE II
 
            RESTRICTIONS ON TRANSFERABILITY
 
           
Section 2.01.
  General     5  
Section 2.02.
  Restrictive Legend     5  
ARTICLE III
 
            CORPORATE GOVERNANCE
 
           
Section 3.01.
  Observer to the Board     5  
ARTICLE IV
 
            REGISTRATION RIGHTS
 
           
Section 4.01.
  Demand Registration     6  
Section 4.02.
  Piggyback Registration     6  
Section 4.03.
  Shelf Registration Statement     7  
Section 4.04.
  Blackout Periods     7  
Section 4.05.
  Registration Procedures     8  
Section 4.06.
  Expenses     10  
Section 4.07.
  Rule 144 and Rule 144A Information     11  
Section 4.08.
  Indemnification and Contribution     12  
Section 4.09.
  Certain Additional Limitations on Registration Rights     14  
Section 4.10.
  Limitations on Registration of Other Securities; Representation     14  
Section 4.11.
  No Inconsistent Agreements     14  
Section 4.12.
  Selection of Managing Underwriters     14  
ARTICLE V
 
            ADDITIONAL AGREEMENTS
 
           
Section 5.01.
  Right of First Look     15  
Section 5.02.
  Right of Last Look     15  
Section 5.03.
  Investor Right of First Offer     16  
Section 5.04.
  Rights to Purchase New Securities     17  
Section 5.05.
  Furnishing of Information     17  
Section 5.06.
  Company Right of First Offer     18  
ARTICLE VI
 
            MISCELLANEOUS
 
           
Section 6.01.
  Termination     19  
Section 6.02.
  Notices     19  
Section 6.03.
  Amendments and Waivers     21  
Section 6.04.
  Binding Effect     21  
Section 6.05.
  Expenses     21  
Section 6.06.
  Governing Law     21  
Section 6.07.
  Waiver of Jury Trial     21  
Section 6.08.
  Specific Performance     22  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
Section 6.09. Section 6.10. Section 6.11. Section 6.12. Section 6.13.
Section 6.14. Section 6.15. Section 6.16. Section 6.17.
  Counterparts
Entire Agreement
Headings
Severability
Public Announcements
Cumulative Remedies
Interpretation
No Third Party Beneficiaries
Construction   22
22
22
22
22
22
23
23
23

ii



--------------------------------------------------------------------------------



 



STOCKHOLDER AGREEMENT
     This Stockholder Agreement (this “Agreement”) is made effective as of
                    , 2007, between First BanCorp, a Puerto Rico-chartered
financial holding company (the “Company”), and [The Bank of Nova Scotia, a
chartered bank under the Bank Act (Canada)] (the “Investor”).
     WHEREAS, the Company and the Investor have entered into the Investment
Agreement, dated as of [                    ], 2007 (the “Investment
Agreement”);
     WHEREAS, upon consummation of the transaction contemplated by the
Investment Agreement, the Investor will beneficially own that number of shares
of common stock, par value $1.00 per share (“Common Stock”), of the Company such
that immediately after giving effect to the issuance as contemplated by the
Investment Agreement the Investor will own 10% of the issued and outstanding
Common Stock;
     WHEREAS, the parties hereto wish to enter into this Agreement to set forth
their agreement as to the matters set forth herein; and
     WHEREAS, the execution and delivery of this Agreement is a condition to the
closing of the transactions contemplated by the Investment Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
and covenants hereinafter set forth, and for good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Company and the
Investor hereby agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
     Section 1.01. Certain Definitions. As used in this Agreement, the following
terms shall have the following respective meanings:
     “Affiliate” means, with respect to any specified Person, any Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person.
     “beneficial owner” or “beneficially own” has the meaning given such term in
Rule 13d-3 under the Exchange Act.
     “Board” means the board of directors of the Company.
     “Business Day” means any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by Law to be closed in any of The City
of New York, NY, San Juan, Puerto Rico or Toronto, Canada.
     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition thereof,
(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having from either Standard & Poor’s Ratings Services
or Moody’s

 



--------------------------------------------------------------------------------



 



Investors Service, Inc. the highest rating available from that rating agency or
(c) commercial paper maturing not more than one year from the date of issuance
thereof and, at the time of acquisition, having from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc. the highest rating available from
that rating agency.
     “Closing” has the meaning given to such term in the Investment Agreement.
     “Control” (including the terms “Controlled by” and “under common Control
with”) means, the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.
     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
     “Holder” shall mean the Investor, and any transferee of the Investor or any
Holder to whom Registrable Securities are transferred, and, in each case, who
continues to be entitled to the rights of a Holder hereunder.
     “Investor Stock” means the shares of Common Stock acquired by the Investor
pursuant to the Investment Agreement.
     “Law” means any federal, national, supranational, state, provincial,
municipal, local or similar statute, law, ordinance, regulation, rule, code,
order, or rule of law (including common law) and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment.
     “Marketable Securities” means securities that are (a)(i) securities of or
other interests in any Person that are traded on a United States national
securities exchange or (ii) debt securities in which at least three nationally
recognized securities firms are making or have agreed to make a market, and
(b) not subject to restrictions on transfer as a result of any applicable
contractual provisions or the provisions of the Securities Act or, if subject to
such restrictions under the Securities Act, are also subject to registration
rights reasonably acceptable to the Person receiving such Marketable Securities.
     “New Securities” means any Common Stock, whether now authorized or not, and
rights, options or warrants to purchase such Common Stock, and securities of any
type whatsoever that are, or may become, convertible into or exchangeable or
exercisable for Common Stock that are issued after the date of this Agreement;
provided that the term “New Securities” does not include (a) securities of the
Company issued to employees, officers or directors of the Company or any
Subsidiary, or which have been reserved for issuance, pursuant to any employee
stock option, stock purchase, stock bonus plan, or other similar stock agreement
or arrangement approved by the Board, (b) securities of the Company issued pro
rata to all holders of Common Stock in connection with any stock split, stock
dividend or recapitalization of the Company, (c) securities of the Company
issued upon the conversion, exchange or exercise of convertible, exchangeable or
exercisable securities of the Company that are issued and outstanding as of the
date of this Agreement, (d) securities of the Company issued upon the
conversion, exchange or exercise of convertible, exchangeable or exercisable
securities of the Company that are issued in accordance with this Agreement, or
(e) any right, option or warrant to acquire any security convertible into or
exchangeable or exercisable for the securities excluded from the definition of
New

2



--------------------------------------------------------------------------------



 



Securities pursuant to subclause (a) above if issued pursuant to any employee
stock option, stock purchase, stock bonus plan or other similar stock agreement
or arrangement approved by the Board.
     “Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity, as well as any syndicate or
group that would be deemed to be a person under Section 13(d)(3) of the Exchange
Act.
     “Price Determination Date” means (a) in connection with any issuance of New
Securities by the Company pursuant to Section 5.03 hereof, (i) the date on which
the Company receives an Investor Notice of Election or (ii) the date on which
the Company and a Third Party enter into a definitive agreement in accordance
with Section 5.03(d) and (b) in connection with any sale of Investor Stock by
the Investor or its Affiliate, as the case may be, pursuant to Section 5.06
hereof, (i) the date on which the Investor or its Affiliate, as the case may be,
receives a Company Notice of Election or (ii) the date on which the Investor or
its Affiliate, as the case may be, and a Third Party enter into a definitive
agreement in accordance with Section 5.06(d).
     The terms “register,” “registered” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement by the SEC.
     “Registrable Securities” means (a) the shares of Common Stock issued
pursuant to the Investment Agreement and held by a Holder, (b) any securities
issuable or issued or distributed in respect of any of the Common Stock
identified in clause (a) by way of stock dividend or stock split or in
connection with a combination of shares, recapitalization, reorganization,
merger, consolidation or otherwise, (c) any New Securities issued pursuant to
this Agreement and held by a Holder and (d) any shares of Common Stock or New
Securities acquired by a Holder from the Company after the date of the
Investment Agreement. For purposes of this Agreement, Registrable Securities
shall cease to be Registrable Securities (i) when a Registration Statement
covering such Registrable Securities has been declared effective under the
Securities Act by the SEC and such Registrable Securities have been disposed of
pursuant to such effective Registration Statement, (ii) with respect to a
Holder, when all the Registrable Securities held by such Holder become eligible
to be sold under Rule 144(k), or (iii) with respect to a Holder, when the entire
amount of the Registrable Securities proposed to be sold by such Holder can, in
the opinion of counsel satisfactory to the Company and such Holder, each in
their reasonable judgment, be distributed to the public in brokers transactions
pursuant to Rule 144 within a three month period or any such Registrable
Securities have been sold in a sale made pursuant to Rule 144.
     “Registration Statement” shall mean the Demand Registration Statement, the
Piggyback Registration Statement and/or the Shelf Registration Statement, as the
case may be.
     “Rule 144” means Rule 144 (or any successor provisions) under the
Securities Act.
     “SEC” means the U.S. Securities and Exchange Commission.
     “Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Significant Subsidiary” means (i) any Subsidiary set forth in
Section 3.02(a) of the Disclosure Schedule to the Investment Agreement and
(ii) any other Subsidiary that is a significant subsidiary of the Company under
Rule 1-02(w) of SEC Regulation S-X.

3



--------------------------------------------------------------------------------



 



     “Subsidiary” or “Subsidiaries” means any and all corporations,
partnerships, limited liability companies, joint ventures, associations and
other entities controlled by the Company, directly or indirectly, as a result of
ownership of equity, membership or similar interests in such Person or any other
related rights.
     “Third Party” means, with respect to the Investor, any other Person (other
than the Company or an Affiliate of the Investor) and, with respect to the
Company, any other Person (other than the Investor).
     “VWAP” means the volume weighted average of the trading prices of Common
Stock, as such price is reported on the NYSE Composite Transaction Tape (as
reported by Bloomberg Financial Markets or such other source as the parties
shall agree in writing), for the 20 trading days ending on (and including) the
date that is two trading days prior to the Price Determination Date.
     Each of the following terms is defined in the Section set forth opposite
such term:

      Term   Section
Acquisition Transaction
  5.01(b)
Agreement
  Preamble
Blackout Period
  4.04
Common Stock
  Recitals
Company
  Preamble
Company Offer
  5.06(a)
Company Offer Notice
  5.06(a)
Company Offer Period
  5.06(b)(i)
Company Offer Price
  5.06(a)
Company Offered Shares
  5.06(a)
Company Notice of Election
  5.06(b)(i)
Counteroffer Period
  5.02(a)
Demand Registration
  4.01(a)
Demand Registration Statement
  4.01(a)
Determination Notice
  5.02(a)
Indemnified Party
  4.08(d)
Indemnifying Party
  4.08(d)
Investment Agreement
  Recitals
Investor
  Preamble
Investor Offer
  5.03(a)
Investor Offer Notice
  5.03(a)
Investor Offer Period
  5.03(b)(i)
Investor Offer Price
  5.03(a)
Investor Offered Shares
  5.03(a)
Investor Notice of Election
  5.03(b)(i)
Investor Proposal
  5.02(a)
Look Period
  5.01(a)
Maximum Number of Securities
  4.02(c)
Notice of Issuance
  5.04(b)
Observer
  3.01(a)
Participating Demand Holders
  4.01(a)
Participating Piggyback Holders
  4.02(b)
Piggyback Registration
  4.02(a)
Piggyback Registration Statement
  4.02(a)
Shelf Registration
  4.01(b)

4



--------------------------------------------------------------------------------



 



      Term   Section
Shelf Registration Statement
  4.01(b)
Superior Proposal
  5.02(b)
Third Party New Securities
  5.04(a)
Third Party Offer
  5.02(a)

ARTICLE II
RESTRICTIONS ON TRANSFERABILITY
     Section 2.01. General. The Investor understands and agrees that the
Investor Stock has not been registered under the Securities Act and are
restricted securities except pursuant to an effective registration statement
under the Securities Act or pursuant to an applicable exemption from the
registration and prospectus delivery requirements of the Securities Act.
     Section 2.02. Restrictive Legend. (a) Each certificate representing the
shares of Investor Stock shall be stamped or otherwise imprinted with a legend
in substantially the following form (in addition to any legends required by
agreement or by applicable state securities Laws):
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
SUCH SHARES GENERALLY MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR OF AN APPLICABLE EXEMPTION FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SAID ACT.
          (b) The Company shall, at the request of a holder of shares of Common
Stock, remove from each certificate evidencing shares of Common Stock the legend
described in Section 2.02(a) if such requesting holder provides, at its expense,
an opinion of counsel satisfactory to the Company that the securities evidenced
thereby may be publicly sold without registration under the Securities Act.
ARTICLE III
CORPORATE GOVERNANCE
     Section 3.01. Observer to the Board. (a) So long as the Investor and its
Affiliates beneficially own at least 5% of the issued and outstanding Common
Stock (treating all securities beneficially owned by the Investor and its
Affiliates that are convertible into or exchangeable or exercisable for Common
Stock as converted, exchanged or exercised), the Investor shall be entitled to
designate one individual to serve as an observer to the Board (the “Observer”),
which designation may be changed from time to time in the sole discretion of the
Investor. The Observer shall be entitled to (i) attend all meetings of the Board
and the board of directors of each material Subsidiary, including any committee
meetings of such boards of directors, (ii) receive notices of such meetings
concurrently with the members of the Board or such boards of directors or
committees thereof and (iii) receive all information provided to members of the
Board or such boards of directors or committees thereof at such meetings, other
than information specifically identified in Annex I attached hereto.
          (b) The Observer shall have no voting rights and his or her presence
shall not be required for determining a quorum at any meeting he or she is
entitled to attend pursuant to Section 3.01(a).

5



--------------------------------------------------------------------------------



 



ARTICLE IV
REGISTRATION RIGHTS
     Section 4.01. Demand Registration. (a) After receipt of a written request
from a Holder requesting that the Company effect a registration or, in the case
of a Shelf Registration (as defined below), renew a registration (each, a
“Demand Registration”) under the Securities Act covering all or part of such
Holder’s Registrable Securities (which specifies the intended method or methods
of disposition thereof), the Company shall promptly notify all Holders in
writing of the receipt of such request and each such Holder, in lieu of
exercising its rights under Section 4.02 hereof, may elect (by written notice
sent to the Company within ten Business Days from the date of such Holder’s
receipt of the aforementioned notice from the Company) to have all or part of
such Holder’s Registrable Securities included in such registration thereof
pursuant to this Section 4.01, and such Holder shall specify in such notice the
number of Registrable Securities that such Holder elects to include in such
registration. Thereupon the Company shall, as expeditiously as is possible, but
in any event no later than 30 days after receipt of a written request for a
Demand Registration, file with the SEC and use its reasonable best efforts to
cause to be declared effective, a registration statement (a “Demand Registration
Statement”) relating to all shares of Registrable Securities which the Company
has been so requested to register by such Holders (“Participating Demand
Holders”) for sale, to the extent required to permit the disposition (in
accordance with the intended method or methods thereof, as aforesaid) of the
Registrable Securities so registered; provided, however, that the Company shall
not be required to effect a Demand Registration (i) unless the aggregate number
of the Registrable Securities requested to be registered constitute at least 3%
of the Common Stock issued and outstanding on the date such written request for
a Demand Registration is made or (ii) at the time when, because the Company’s
independent public accounting firm has not completed its audit or review of the
Company’s annual or quarterly financial statements, the Company is not able to
file a registration statement that complies with SEC rules.
          (b) If the Company is eligible to register shares of its common stock
for a delayed or continuous offering by stockholders, the Demand Registration
Statement may be required by the initiating Participating Demand Holder to be
with regard to a delayed or continuous offering of all the Registrable
Securities (a “Shelf Registration Statement”) in accordance with the methods and
distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act (the “Shelf Registration”).
     Section 4.02. Piggyback Registration. (a) If the Company proposes to file a
registration statement relating to an offering of Common Stock by the Company or
any holder of its securities (other than a registration statement on Form S-4 or
S-8 or any successor form for securities to be offered in a transaction of the
type referred to in Rule 145 under the Securities Act or of stock issued to
employees of the Company pursuant to any employee benefit plan, respectively)
for the registration of Common Stock (a “Piggyback Registration”), it will give
written notice to all Holders at least 20 days before the initial filing with
the SEC of such piggyback registration statement (a “Piggyback Registration
Statement”), which notice shall set forth the intended method of disposition of
the securities proposed to be registered (which, if the Piggyback Registration
is to relate to an underwritten offering, must be for inclusion in the
underwritten offering). The notice shall offer to include in such filing such
shares of Registrable Securities as such Holders may request.
          (b) Each Holder desiring to have Registrable Securities registered
under this Section 4.02 (“Participating Piggyback Holders”) shall advise the
Company in writing within ten days after the date of receipt of such offer from
the Company, setting forth the amount of such Registrable Securities for which
registration is requested. The Company shall thereupon include in such filing
the number or amount of Registrable Securities for which registration is so
requested, subject to paragraph (c)

6



--------------------------------------------------------------------------------



 



below, and shall use its reasonable best efforts to effect registration of such
Registrable Securities under the Securities Act.
          (c) If the Piggyback Registration relates to an underwritten public
offering and the managing underwriter of such proposed public offering advises
in writing that, in its opinion, the amount of Registrable Securities requested
to be included in the Piggyback Registration in addition to the securities being
registered by the Company would be greater than the total number of securities
which can be sold in the offering without having a material adverse effect on
the distribution of such securities or otherwise having a material adverse
effect on the marketability thereof (the “Maximum Number of Securities”), then:
          (i) in the event the Company initiated the Piggyback Registration, the
Company shall include in such Piggyback Registration first, the securities the
Company proposes to register and second, the securities of all other selling
security holders, including the Participating Piggyback Holders, to be included
in such Piggyback Registration in an amount which together with the securities
the Company proposes to register, shall not exceed the Maximum Number of
Securities, such amount to be allocated among such selling security holders on a
pro rata basis (based on the number of securities of the Company held by each
such selling security holder);
          (ii) in the event any holder of Common Stock of the Company initiated
the Piggyback Registration, the Company shall include in such Piggyback
Registration first, the securities such initiating security holder proposes to
register, second, the securities of any other selling security holders
(including Participating Piggyback Holders), in an amount which together with
the securities the initiating security holder proposes to register, shall not
exceed the Maximum Number of Securities, such amount to be allocated among such
other selling security holders on a pro rata basis (based on the number of
securities of the Company held by each such selling security holder) and third,
any securities the Company proposes to register, in an amount which together
with the securities the initiating security holder and the other selling
security holders propose to register, shall not exceed the Maximum Number of
Securities;
          (d) The Company will not hereafter enter into any agreement, which is
inconsistent with the rights of priority provided in paragraph (c) above.
     Section 4.03. Shelf Registration Statement. If at any time the Company is
eligible to file a registration statement relating to an offering on a delayed
or continuous basis of the Registrable Securities on Form S-3 or a successor to
that form, the Company may (and the Company will at the request of the
initiating Holder) file a Shelf Registration Statement relating to sales of all
the Registrable Securities (or the maximum amount of Registrable Securities that
are eligible to be included in the Shelf Registration Statement). While that
Shelf Registration Statement is effective, the Company will have no further
obligations to file a Demand Registration Statement or to include Registrable
Shares in a Piggyback Registration Statement, but at the request of any Holder
who, but for this Section 4.03, would be eligible to request a Demand
Registration Statement, the Company will file a prospectus supplement permitting
Registrable Securities to be sold in an underwritten offering.
     Section 4.04. Blackout Periods. The Company shall have the right to delay
the filing or effectiveness of a Registration Statement required pursuant to
Sections 4.01 or 4.02 during no more than two periods aggregating not more than
90 days in any twelve-month period (a “Blackout Period”) in the event that
(i) the Company would, in accordance with the advice of its counsel, be required
to disclose in the prospectus information not otherwise then required by Law to
be publicly disclosed and (ii) in the judgment of the Board, there is a
reasonable likelihood that such disclosure, or any other action to be taken in
connection with the prospectus, would materially and adversely affect or
interfere with any

7



--------------------------------------------------------------------------------



 



financing, acquisition, merger, disposition of assets (not in the ordinary
course of business), corporate reorganization or other similar transaction
involving the Company. The Company shall promptly give the Holders written
notice of such determination containing a general statement of the reasons for
such postponement and an approximation of the anticipated delay.
     Section 4.05. Registration Procedures. If the Company is required by the
provisions of Section 4.01 or 4.02 to use its reasonable best efforts to effect
the registration of any of its securities under the Securities Act, the Company
will, as expeditiously as possible:
          (a) prepare and file with the SEC a Registration Statement with
respect to such securities and use its reasonable best efforts to cause such
Registration Statement promptly to become and remain effective for a period of
time required for the disposition of such securities by the holders thereof but
not to exceed 30 days (except with respect to a Shelf Registration Statement
which shall remain effective for a period not required to exceed one year);
provided, however, that before filing such registration statement or any
amendments thereto, the Company shall furnish the representatives of the Holders
referred to in Section 4.05(m) copies of all documents proposed to be filed,
which documents will be subject to the review of such counsel. The Company shall
not be deemed to have used its reasonable best efforts to keep a Registration
Statement effective during the applicable period if it voluntarily takes any
action that would result in the Holders of such Registrable Securities not being
able to sell such Registrable Securities during that period, unless such action
is required under applicable Law;
          (b) prepare and file with the SEC such amendments and supplements to
such Registration Statement and the prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective and to comply
with the provisions of the Securities Act with respect to the sale or other
disposition of all securities covered by such Registration Statement until the
earlier of such time as all of such securities have been disposed of or the time
specified in Section 4.05(a);
          (c) furnish to such selling security holders such number of conformed
copies of the applicable Registration Statement and each such amendment and
supplement thereto (including in each case all exhibits), and of any summary
prospectus or other prospectus, including a preliminary prospectus, in
conformity with the requirements of the Securities Act, and such other
documents, as such selling security holders may reasonably request;
          (d) use its reasonable best efforts to register or qualify the
securities covered by such Registration Statement under such other securities or
blue sky Laws of such jurisdictions within the United States and Puerto Rico as
each Holder of such securities shall reasonably request, to keep such
registration or qualification in effect for so long as such Registration
Statement remains in effect, and to take any other action which may be
reasonably necessary to enable such seller to consummate the disposition in such
jurisdictions of the securities beneficially owned by such Holder (provided,
however, that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business, subject itself to taxation in or to
file a general consent to service of process in any jurisdiction wherein it
would not but for the requirements of this paragraph (d) be obligated to do so;
and provided, further, that the Company shall not be required to qualify such
Registrable Securities in any jurisdiction in which the securities regulatory
authority requires that any Holder submit any shares of its Registrable
Securities to the terms, provisions and restrictions of any escrow, lockup or
similar agreement(s) for consent to sell Registrable Securities in such
jurisdiction unless such Holder agrees to do so), and do such other reasonable
acts and things as may be required of it to enable such Holder to consummate the
disposition in such jurisdiction of the securities covered by such Registration
Statement;
          (e) furnish, at the request of any Holder requesting registration of
Registrable Securities pursuant to Section 4.01, 4.02 or 4.03, if the method of
distribution is by means of an underwriting, on the

8



--------------------------------------------------------------------------------



 



date that the shares of Registrable Securities are delivered to the underwriters
for sale pursuant to such registration, or if such Registrable Securities are
not being sold through underwriters, on the date that the registration statement
with respect to such shares of Registrable Securities becomes effective, (1) a
signed opinion, dated such date, of the independent legal counsel representing
the Company for the purpose of such registration, addressed to the underwriters,
if any, and if such Registrable Securities are not being sold through
underwriters, then to the Holders making such request, as to such matters as
such underwriters or the initiating Holder, as the case may be, may reasonably
request; (2) letters dated such date and the date the offering is priced from
the independent certified public accountants of the Company, addressed to the
underwriters, if any, and if such Registrable Securities are not being sold
through underwriters, then to the Holders making such request (i) stating that
they are independent registered public accountants within the meaning of the
Securities Act and that, in the opinion of such accountants, the financial
statements and other financial data of the Company included in the Registration
Statement or the prospectus, or any amendment or supplement thereto, comply as
to form in all material respects with the applicable accounting requirements of
the Securities Act and (ii) covering such other financial matters (including
information as to the period ending not more than five Business Days prior to
the date of such letters) with respect to the registration in respect of which
such letter is being given as such underwriters or the initiating Holder, as the
case may be, may reasonably request and as would be customary in such a
transaction; and (3) the written consent of any other person reasonably
requested or required by Law;
          (f) enter into customary agreements (including if the method of
distribution is by means of an underwriting, an underwriting agreement in
customary form) and take such other actions as are reasonably required in order
to expedite or facilitate the disposition of such Registrable Securities;
          (g) otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC, and make earnings statements
satisfying the provisions of Section 11(a) of the Securities Act generally
available to the Holders no later than 40 days after the end of any twelve-month
period (or 60 days, if such period is a fiscal year) (i) commencing at the end
of any fiscal quarter in which Registrable Securities are sold to underwriters
in an underwritten public offering, or (ii) if not sold to underwriters in such
an offering, beginning with the first month of the Company’s first fiscal
quarter commencing after the effective date of the Registration Statement, which
statements shall cover said twelve-month periods;
          (h) use its reasonable best efforts to cause all such Registrable
Securities to be listed on each securities exchange or quotation system on which
similar securities issued by the Company are listed or traded;
          (i) use its reasonable best efforts to prevent the issuance or obtain
the withdrawal of any order suspending the effectiveness of such Registration
Statement at the earliest possible time;
          (j) give written notice to the Holders:
          (i) when such Registration Statement or any amendment thereto has been
filed with the SEC and when such Registration Statement or any post-effective
amendment thereto has become effective;
          (ii) of any request by the SEC for amendments or supplements to such
Registration Statement or the prospectus included therein or for additional
information;
          (iii) of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement or the initiation of any
proceedings for that purpose;

9



--------------------------------------------------------------------------------



 



          (iv) of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of the Common
Stock for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and
          (v) of the happening of any event that requires the Company to make
changes in such Registration Statement or the prospectus in order to make the
statements made or incorporated therein not misleading (which notice shall be
accompanied by an instruction to suspend the use of the prospectus until the
requisite changes have been made);
          (k) furnish to each Holder, without charge, at least one copy of such
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits (including those, if any, incorporated by reference);
          (l) upon the occurrence of any event contemplated by
Section 4.05(j)(v) above, promptly prepare a post-effective amendment to such
Registration Statement or a supplement to the related prospectus or file any
other required document so that, as thereafter delivered to the Holders, the
prospectus will not contain or incorporate an untrue statement of a material
fact or omit to state any material fact necessary to make the statements made or
incorporated therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with
Section 4.05(j)(v) above to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Holders shall
suspend use of such prospectus and, if asked to do so by the Company, will use
their reasonable efforts to return to the Company all copies of such prospectus
(at the Company’s expense) other than permanent file copies then in such
Holder’s possession, and the period of effectiveness of such Registration
Statement provided for above shall be extended by the number of days from and
including the date of the giving of such notice to the date Holders shall have
received such amended or supplemented prospectus pursuant to this
Section 4.05(l);
          (m) make reasonably available for inspection by the representatives of
the Holders, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
such representative or any such underwriter all relevant financial and other
records, pertinent corporate documents and properties of the Company and cause
the Company’s officers, directors and employees to supply all relevant
information reasonably requested by such representative or any such underwriter,
attorney, accountant or agent in connection with the registration; and
          (n) use reasonable best efforts to procure the cooperation of the
Company’s transfer agent in settling any offering or sale of Registrable
Securities, including with respect to the transfer of physical stock
certificates into book-entry form in accordance with any procedures reasonably
requested by the Holders or the underwriters.
     It shall be a condition precedent to the obligation of the Company to take
any action pursuant to this Agreement in respect of the Registrable Securities
which are to be registered at the request of any Holder that such Holder shall
furnish to the Company such information regarding the Registrable Securities
held by such Holder and the intended method of disposition thereof as the
Company shall reasonably request and as shall be required in connection with the
action taken by the Company.
     Section 4.06. Expenses. All expenses incurred in connection with each
registration pursuant to Sections 4.01 or 4.02 of this Agreement, excluding
underwriters’ discounts and commissions, but including without limitation all
registration, filing and qualification fees, word processing, duplicating,
printers’ and accounting fees (including the expenses of any special audits or
“comfort” letters required by or incident to such performance and compliance),
listing fees, messenger and delivery expenses, all

10



--------------------------------------------------------------------------------



 



fees and expenses of complying with state securities or blue sky Laws, fees and
disbursements of counsel for the Company, fees and expenses of the Company and
the underwriters relating to “road show” investor presentations, including the
cost of any aircraft chartered for such purposes and the fees and disbursements
of one counsel for the selling Holders (which counsel shall be selected by the
Holders holding a majority in interest of the Registrable Securities being
registered), shall be paid by the Company, except that:
          (a) all such expenses in connection with any amendment or supplement
to a Registration Statement or prospectus filed more than 30 days (or in the
case of a Shelf Registration Statement, one year) after the effective date of
such Registration Statement because any Holder has not effected the disposition
of the Registrable Securities requested to be registered shall be paid by such
Holder;
          (b) the Holders shall bear and pay the underwriting commissions and
discounts applicable to securities offered for their account in connection with
any registrations, filings and qualifications made pursuant to this Agreement;
and
          (c) the Company will only be required to pay the expenses relating to
one Demand Registration (other than a Shelf Registration); provided, however,
that the foregoing shall not in any way limit the number of Demand Registrations
the Holders may request under this Article IV.
     Section 4.07. Rule 144 and Rule 144A Information. (a) With a view to making
available the benefits of certain rules and regulations of the SEC which may at
any time permit the sale of the Registrable Securities to the public without
registration, the Company agrees to:
          (i) make and keep public information available, as those terms are
understood and defined in Rule 144;
          (ii) file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
          (iii) furnish to each Holder of Registrable Securities forthwith upon
request a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 and of the Securities Act and the Exchange
Act, a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents so filed by the Company as such Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing such Holder to sell any Registrable Securities without registration;
provided, however, that the Company shall be deemed not to be in breach of
clauses (i) and (ii) of this Section 4.07(a) to the extent that noncompliance
with such clauses is the result of the failure of the Company’s registered
public accounting firm to complete its audit of annual financial statements or
its review of interim financial statements, or of other acts or omissions of any
third party that is not an employee, officer or Affiliate of the Company.
          (b) At all times during which the Company is not in compliance with or
not current in its reporting requirements under Section 13 or 15(d) of the
Exchange Act, it will provide, upon the written request of any Holder of
Registrable Securities in written form (as promptly as practicable and in any
event within 15 business days), to any prospective buyer of such stock
designated by such Holder, all information required by Rule 144A(d)(4)(i) under
the Securities Act and such other information and assistance as such Holder may
reasonably request, subject to the entry into of reasonably appropriate
confidentiality agreements in favor of the Company.

11



--------------------------------------------------------------------------------



 



          (c) Notwithstanding the foregoing, as promptly as practicable
following the date of this Agreement but in no event later than October 31,
2007, the Company shall file all forms, reports, statements, schedules and other
documents, including any amendments thereto, required to be filed by it with the
SEC and necessary to permit a Holder of Registrable Securities to avail itself
of its rights under this Article IV.
     Section 4.08. Indemnification and Contribution. (a) The Company shall
indemnify and hold harmless each Holder, such Holder’s directors and officers,
each person who participates in the offering of such Registrable Securities,
including underwriters (as defined in the Securities Act), and each person, if
any, who controls such Holder or participating person within the meaning of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which they may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or proceedings in
respect thereof) arise out of or are based on any untrue or alleged untrue
statement of any material fact contained in such registration statement on the
effective date thereof (including any prospectus filed under Rule 424 under the
Securities Act or any amendments or supplements thereto) or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and shall reimburse each such Holder, such Holder’s directors and
officers, such participating person or controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company shall not be liable to any Holder, such Holder’s directors and
officers, participating person or controlling person in any such case for any
such loss, claim, damage, liability or action to the extent that it arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission made in connection with such registration statement,
preliminary prospectus, final prospectus or amendments or supplements thereto,
in reliance upon and in conformity with written information furnished expressly
for use in connection with such registration by any such Holder, such Holder’s
directors and officers, participating person or controlling person. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any such Holder, such Holder’s directors and officers,
participating person or controlling person, and shall survive the transfer of
such securities by such Holder.
          (b) Each Holder requesting or joining in a registration severally and
not jointly shall indemnify and hold harmless the Company, each of its directors
and officers, each person, if any, who controls the Company within the meaning
of the Securities Act, and each agent and any underwriter for the Company
(within the meaning of the Securities Act) against any losses, claims, damages
or liabilities, joint or several, to which the Company or any such director,
officer, controlling person, agent or underwriter may become subject, under the
Securities Act or otherwise, to the extent that such losses, claims, damages or
liabilities (or proceedings in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in such registration statement on the effective date thereof (including any
prospectus filed under Rule 424 under the Securities Act or any amendments or
supplements thereto) or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in such registration
statement, preliminary or final prospectus, or amendments or supplements
thereto, in reliance upon and in conformity with written information furnished
by or on behalf of such Holder expressly for use in connection with such
registration; and each such Holder shall reimburse any legal or other expenses
reasonably incurred by the Company or any such director, officer, controlling
person, agent or underwriter in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
liability of each Holder hereunder shall be limited to the proportion of any
such loss, claim, damage, liability or expense which is equal to the proportion
that the net proceeds from the sale of the shares sold by such Holder under such
registration statement bears to the total net proceeds from the sale of all

12



--------------------------------------------------------------------------------



 



securities sold thereunder, but not in any event to exceed the net proceeds
received by such Holder from the sale of Registrable Securities covered by such
registration statement.
          (c) If the indemnification provided for in this Section 4.08 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then the indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. If the allocation provided in this paragraph (c) is
not permitted by applicable Law, the parties shall contribute based upon the
relative benefits received by the Company from the initial sale of the
Registrable Securities on the one hand and the net proceeds received by the
Holders from the sale of Registrable Securities on the other.
          The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.08(c) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
          (d) Any Person entitled to indemnification hereunder (the “Indemnified
Party”) agrees to give prompt written notice to the indemnifying party (the
“Indemnifying Party”) after the receipt by the Indemnified Party of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which the Indemnified Party intends to claim
indemnification or contribution pursuant to this Agreement; provided, that the
failure so to notify the Indemnified Party shall not relieve the Indemnifying
Party of any liability that it may have to the Indemnifying Party hereunder
unless such failure is materially prejudicial to the Indemnifying Party. If
notice of commencement of any such action is given to the Indemnifying Party as
above provided, the Indemnifying Party shall be entitled to participate in and,
to the extent it may wish, to assume the defense of such action at its own
expense, with counsel chosen by it and reasonably satisfactory to the
Indemnified Party. The Indemnified Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be paid by the Indemnified Party unless
(i) the Indemnifying Party agrees to pay the same, (ii) the Indemnifying Party
fails to assume the defense of such action, or (iii) the named parties to any
such action (including any impleaded parties) have been advised by such counsel
that either (A) representation of such Indemnified Party and the Indemnifying
Party by the same counsel would be inappropriate under applicable standards of
professional conduct or (B) there are one or more legal defenses available to it
which are substantially different from or additional to those available to the
Indemnifying Party. No Indemnifying Party shall be liable for any settlement
entered into without its written consent, which consent shall not be
unreasonably withheld.

13



--------------------------------------------------------------------------------



 



          (e) The agreements contained in this Section 4.08 shall survive the
transfer of the Registered Securities by any Holder and sale of all the
Registrable Securities pursuant to any registration statement and shall remain
in full force and effect, regardless of any investigation made by or on behalf
of any Holder or such director, officer or participating or controlling Person.
     Section 4.09. Certain Additional Limitations on Registration Rights.
Notwithstanding the other provisions of this Agreement, the Company shall not be
obligated to register the Registrable Securities of any Holder (i) if such
Holder or any underwriter of such Registrable Securities shall fail to furnish
to the Company necessary information in respect of the distribution of such
Registrable Securities, or (ii) if such registration involves an underwritten
offering, such Registrable Securities are not included in such underwritten
offering on the same terms and conditions as shall be applicable to the other
Common Stock being sold through underwriters in the registration or such Holder
fails to enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwritten offering. In
addition, each Holder agrees not to effect any public sale or distribution of
any Registrable Securities or of any securities convertible into or exchangeable
or exercisable for such Registrable Securities, including a sale pursuant to
Rule 144 under the Securities Act and to enter into a customary lock-up
agreement with the managing underwriter for an offering, during the 90-day
period beginning on the effective date of any Demand Registration Statement
(initiated by such Holder) or Piggyback Registration Statement or other
underwritten offering (initiated by the Company) (except as part of such
registration), and the Company agrees to use its reasonable best efforts to
cause its executive officers to enter into a lock-up agreement of the same term,
in each case if and to the extent requested by the managing underwriter for such
offering and if the Company and its directors, executive officers and other
significant stockholders enter into similar agreements.
     Section 4.10. Limitations on Registration of Other Securities;
Representation. From and after the date of this Agreement, the Company shall
not, without the prior written consent of a majority in interest of the Holders,
enter into any agreement with any holder or prospective holder of any securities
of the Company giving such holder or prospective holder any registration rights
the terms of which are more favorable taken as a whole than the registration
rights granted to the Holders hereunder unless the Company shall also give such
rights to the Holders hereunder.
     Section 4.11. No Inconsistent Agreements. The Company will not hereafter
enter into any agreement with respect to its securities, which is inconsistent
in any material respects with the rights granted to the Holders in this
Agreement.
     Section 4.12. Selection of Managing Underwriters. In the event the
Participating Demand Holders have requested an underwritten offering, the
underwriter or underwriters shall be selected by the Company and shall be
approved by the Holders of a majority of the Registrable Securities being so
registered, which approval shall not be unreasonably withheld or delayed,
provided, (i) that all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Holders,
(ii) that any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement shall be conditions precedent to
the obligations of such Holders (other than conditions the fulfillment of which
is within the power of the Holders), and (iii) that no Holder shall be required
to make any representations or warranties to or agreements with the Company or
the underwriters other than representations, warranties or agreements regarding
such Holder, the Registrable Securities of such Holder and such Holder’s
intended method of distribution and any other representations required by Law.
Subject to the foregoing, all Holders proposing to distribute Registrable
Securities through such underwritten offering shall enter into an underwriting
agreement in customary form with the underwriter or underwriters. If any
Participating Demand Holder disapproves of the terms of the underwriting, such
Holder may (except to the extent it has committed to the underwriters not to do
so) elect to withdraw all

14



--------------------------------------------------------------------------------



 



its Registrable Securities by written notice to the Company, the managing
underwriter and the other Participating Demand Holders. The securities so
withdrawn shall also be withdrawn from registration.
ARTICLE V
ADDITIONAL AGREEMENTS
     Section 5.01. Right of First Look. (a) During the period commencing on the
date hereof and ending eighteen months thereafter (the “Look Period”), if
(i) the Company determines to commence any process that involves soliciting,
initiating or encouraging (including by way of furnishing nonpublic
information), or taking any other action to knowingly facilitate, any inquiries
or the making of any proposal or offer (including, without limitation, any
proposal or offer to its stockholders) that constitutes, or may reasonably be
expected to lead to, any Acquisition Transaction (as defined below), the Company
shall first notify the Investor in writing as promptly as practicable after
having made such determination and shall negotiate in good faith with the
Investor on an exclusive basis for a period of not less than 30 days from the
date of receipt of such notice with respect to an Acquisition Transaction, or
(ii) the Investor, in its sole discretion, offers to effect an Acquisition
Transaction, the Company shall negotiate in good faith with the Investor on an
exclusive basis for a period of not less than 30 days from the date of receipt
of such proposal with respect to such Acquisition Transaction.
          (b) An “Acquisition Transaction” means any of the following (other
than the transactions contemplated by the Investment Agreement) in one
transaction or a series of related transactions: (i) any merger, consolidation,
share exchange, business combination, recapitalization, liquidation, dissolution
or other similar transaction involving the Company or any Significant
Subsidiary; (ii) any sale, lease, exchange, transfer or other disposition to a
Person of assets or businesses that constitute or represent 10% or more of the
total revenue, operating income or assets of the Company and its Subsidiaries,
taken as a whole; or (iii) any tender offer or exchange offer for Common Stock
or securities that are, or may become, convertible into or exchangeable or
exercisable for Common Stock.
     Section 5.02. Right of Last Look. (a) During the Look Period, if the
Company determines to pursue a proposal or offer from a Third Party to effect an
Acquisition Transaction (a “Third Party Offer”), the Company shall first notify
the Investor in writing as promptly as practicable after having made such
determination (which notice shall specify the material terms and conditions
thereof and the identity of such Third Party (including material amendments or
proposed material amendments)) (the “Determination Notice”). The Investor shall
then have five Business Days (the “Counteroffer Period”) following the date that
such Determination Notice is received by the Investor to notify the Company in
writing if it wishes to make an offer for an Acquisition Transaction in lieu of
such Third Party Offer, which notice shall include the form and amount of
consideration and the structure of the Acquisition Transaction proposed by the
Investor (the “Investor Proposal”). After the expiration of the Counteroffer
Period, if (i) the Company has not received an Investor Proposal or (ii) the
Board has determined, in its good faith judgment (after consultation with a
financial advisor of internationally recognized reputation), that such Third
Party Offer constitutes a Superior Proposal (as defined below), the Board may
furnish information to, and enter into discussions with, the Third Party who has
made such Third Party Offer and the Company shall be free thereafter (without
liability to the Investor) to enter into a definitive agreement formalizing the
Third Party Offer with such Third Party.
          (b) A “Superior Proposal” means a Third Party Offer that the Board
determines, in its good faith judgment (after consultation with a financial
advisor of internationally recognized reputation), to be (i) more favorable to
the stockholders of the Company from a financial point of view than the Investor
Proposal (including any amendments) and (ii) reasonably capable of being
completed, taking into account all financial, legal, regulatory and other
aspects of such Third Party Offer; provided, however,

15



--------------------------------------------------------------------------------



 



that any such offer shall not be deemed to be a “Superior Proposal” if any
financing required to consummate the transaction contemplated by such offer is
not highly likely to be obtained.
     Section 5.03. Investor Right of First Offer. (a) So long as the Investor
and its Affiliates beneficially own at least 5% of the issued and outstanding
Common Stock (treating all securities beneficially owned by the Investor and its
Affiliates that are convertible into or exchangeable or exercisable for Common
Stock as converted, exchanged or exercised), if, at any time, the Company or any
Subsidiary proposes to issue New Securities to any Third Party, other than in
connection with an Acquisition Transaction or in a transaction of the type
referred to in Rule 145 under the Securities Act, the Company shall first
deliver a written notice (an “Investor Offer Notice”) thereof to the Investor,
which notice shall set forth all of the material terms and conditions on which
the Company offers to issue such New Securities to the Investor (the “Investor
Offer”), including, without limitation, the number of New Securities to be
issued (the “Investor Offered Shares”) and the purchase price per New Security,
which shall be stated as the VWAP (plus or minus any absolute or percentage
premium or discount to the VWAP) and payable solely in cash or Cash Equivalents
(the “Investor Offer Price”). If the Investor Offer Price includes any Cash
Equivalents, the value of such Cash Equivalents shall be determined by reference
to the closing price thereof on the market with the largest trading volume in
such securities on the Price Determination Date.
          (b) (i) The receipt of an Investor Offer Notice by the Investor from
the Company shall constitute an exclusive offer by the Company to issue to the
Investor all (and only all) of the Investor Offered Shares at the Investor Offer
Price. Such offer shall remain open and irrevocable until expiration of 15 days
after receipt of such Investor Offer Notice by the Investor (the “Investor Offer
Period”). At any time prior to expiration of the Investor Offer Period, the
Investor shall have the right to accept the Company’s offer as to all (and only
all) of the Investor Offered Shares by giving a written notice of election (the
“Investor Notice of Election”) to the Company.
          (ii) If the Investor accepts the Company’s offer in accordance with
this Section 5.03(b) by written notice delivered to the Company prior to
expiration of the Investor Offer Period, the Investor shall purchase from the
Company, and the Company shall issue to the Investor, all the Investor Offered
Shares. The price per New Security to be paid by the Investor shall be the
Investor Offer Price specified in the Investor Offer Notice, payable in
accordance with the terms of the Investor Offer. In the event the Investor does
not deliver during the Investor Offer Period an Investor Notice of Election in
which the Investor elects to purchase the Investor Offered Shares, the Company
may sell the Investor Offered Shares in accordance with Section 5.03(d).
          (c) If the Investor delivers an Investor Notice of Election during an
Investor Offer Period, the Investor and the Company shall select, for
consummation of the issuance of the Investor Offered Shares to the Investor, a
date not later than 30 days (or longer, if required by Law or applicable
regulatory approval or notice requirements) after expiration of the Investor
Offer Period. At the consummation of such issuance, the Company shall, against
delivery by the Investor of the Investor Offer Price multiplied by the number of
shares of Common Stock being purchased by the Investor, deliver to the Investor
certificates representing the Investor Offered Shares being sold free and clear
of any and all Encumbrances.
          (d) In the event that (x) the Investor shall have received an Investor
Offer Notice from the Company but the Company shall not have received an
Investor Notice of Election prior to expiration of the Investor Offer Period or
(y) the Investor shall have given an Investor Notice of Election to the Company
but shall have failed to consummate, as a result of the fault of the Investor,
the purchase of the

16



--------------------------------------------------------------------------------



 



Investor Offered Shares within the time frame specified in paragraph (c) above,
then nothing in this Section 5.03 shall limit the right of the Company
thereafter to issue the Investor Offered Shares to one or more Third Parties;
provided that:
          (i) the total number of New Securities issued by the Company to one or
more Third Parties shall be not more than the number of Investor Offered Shares
specified in the Investor Offer Notice; and
          (ii) all the New Securities that are issued or otherwise disposed of
by the Company are issued (A) within 30 days (or longer, if required by Law or
applicable regulatory approval or notice requirements) after expiration of the
Investor Offer Period, (B) at an amount not less than the VWAP (plus or minus
any absolute or percentage premium or discount offered in the Investor Offer
Price included in the Investor Offer Notice) and (C) on terms not more favorable
to the purchaser than those specified in the Investor Offer Notice.
     Section 5.04. Rights to Purchase New Securities. (a) Notwithstanding any
other rights the Investor may have under this Agreement, in the event that the
Company issues or proposes to issue New Securities to a Third Party (the “Third
Party New Securities”), including pursuant to Section 5.03, at a time when the
Investor and its Affiliates beneficially own at least 5% of the issued and
outstanding Common Stock (treating all securities beneficially owned by the
Investor and its Affiliates that are convertible into or exchangeable or
exercisable for Common Stock as converted, exchanged or exercised), the Investor
shall have the right to purchase from the Company, in accordance with paragraph
(b) below, a number of additional New Securities such that, after giving effect
to the proposed issuance of the Third Party New Securities and the issuance of
the additional New Securities to the Investor pursuant to this Section 5.04, the
Investor would beneficially own the same percentage of the issued and
outstanding Common Stock (treating all such New Securities as converted into or
exchanged or exercised for Common Stock) as it beneficially owned prior to such
issuances. The rights of the Investor under this Section 5.04(a) shall terminate
if unexercised within 30 days after receipt of the Notice of Issuance referred
to in paragraph (b) below. However, the Company may issue the New Securities to
persons other than the Investor before the expiration of that 30 day period.
          (b) In the event that the Company issues or proposes to issue Third
Party New Securities, it shall give written notice (a “Notice of Issuance”)
thereof to the Investor, describing the number of Third Party New Securities to
be issued, the price per Third Party New Security (which shall be the Investor
Offer Price) and all other material terms and conditions. The Investor shall
have 30 days from the date of receipt of the Notice of Issuance to agree to
purchase all or a portion of the New Securities it is entitled to purchase as
described in paragraph (a) above, for cash or Cash Equivalents, and otherwise
upon the terms specified in the Notice of Issuance, by giving written notice to
the Company, and stating therein its agreement to purchase New Securities and
the quantity of New Securities to be purchased by the Investor. If the Investor
Offer Price includes any Cash Equivalents, the value of such Cash Equivalents
shall be determined by reference to the closing price thereof on the market with
the largest trading volume in such securities on the Price Determination Date.
          (c) The Company and the Investor shall select a date not later than
30 days (or longer if required by Law or applicable regulatory approval or
notice requirements) after the expiration of the 30-day notice period referenced
in Section 5.04(b) for the closing of the purchase and sale of the New
Securities to the Investor.
     Section 5.05. Furnishing of Information. The Company shall promptly furnish
or make available to the Investor any documents filed by the Company pursuant to
each of Section 13, 14 and 15(d) of the Exchange Act and all annual, quarterly
or other reports furnished to the Company’s public

17



--------------------------------------------------------------------------------



 



security holders and all such other information concerning the Company and the
Subsidiaries as the Investor may reasonably request.
     Section 5.06. Company Right of First Offer. (a) If, at any time, the
Investor or any of its Affiliates desires to sell Investor Stock representing
the greater of 5% of the issued and outstanding Common Stock or 75% of the
remaining Investor Stock to any one Third Party, the Investor or its Affiliate,
as the case may be, shall first deliver a written notice (a “Company Offer
Notice”) thereof to the Company, which notice shall set forth all of the
material terms and conditions on which the Investor or its Affiliate, as the
case may be, offers to sell such New Securities to the Company (the “Company
Offer”), including, without limitation, the number of shares of Investor Stock
to be sold (the “Company Offered Shares”) and the purchase price per share of
Investor Stock, which shall be stated as the VWAP (plus or minus any absolute or
percentage premium or discount to the VWAP) and payable solely in cash or Cash
Equivalents (the “Company Offer Price”). If the Company Offer Price includes any
Cash Equivalents, the value of such Cash Equivalents shall be determined by
reference to the closing price thereof on the market with the largest trading
volume in such securities on the Price Determination Date.
          (b) (i) The receipt of a Company Offer Notice by the Company from the
Investor or its Affiliate, as the case may be, shall constitute an exclusive
offer by the Investor or its Affiliate, as the case may be, to sell to the
Company all (and only all) of the Company Offered Shares at the Company Offer
Price. Such offer shall remain open and irrevocable until expiration of 15 days
after receipt of such Company Offer Notice by the Company (the “Company Offer
Period”). At any time prior to expiration of the Company Offer Period, the
Company shall have the right to accept the offer the Investor or its Affiliate,
as the case may be, as to all (and only all) of the Company Offered Shares by
giving a written notice of election (the “Company Notice of Election”) to the
Investor or its Affiliate, as the case may be.
          (ii) If the Company accepts the offer by the Investor or its
Affiliate, as the case may be, in accordance with this Section 5.06(b) by
written notice delivered to the Investor or its Affiliate, as the case may be,
prior to expiration of the Company Offer Period, the Company shall purchase from
the Investor or its Affiliate, as the case may be, and the Investor or its
Affiliate, as the case may be, shall sell to the Company, the Company Offered
Shares. The price per share to be paid by the Company shall be the Company Offer
Price specified in the Company Offer Notice, payable in accordance with the
terms of the Company Offer. In the event the Company does not deliver during the
Company Offer Period a Company Notice of Election in which the Company elects to
purchase the Company Offered Shares, the Investor or its Affiliate, as the case
may be, may sell the Company Offered Shares in accordance with Section 5.06(d).
          (c) If the Company delivers a Company Notice of Election during a
Company Offer Period, the Company and the Investor or its Affiliate, as the case
may be, shall select, for consummation of the sale of the Company Offered Shares
to the Company, a date not later than 30 days (or longer, if required by Law or
applicable regulatory approval or notice requirements) after expiration of the
Company Offer Period. At the consummation of such sale, the Investor or its
Affiliate, as the case may be, shall, against delivery by the Company of the
Company Offer Price multiplied by the number of shares of Common Stock being
purchased by the Company, deliver to the Company certificates representing
Company Offered Shares being sold free and clear of any and all Encumbrances.
          (d) In the event that (x) the Company shall have received a Company
Offer Notice from the Investor or its Affiliate, as the case may be, but the
Investor or its Affiliate, as the case may be, shall not have received a Company
Notice of Election prior to expiration of the Company Offer Period or (y) the
Company shall have given a Company Notice of Election to the Investor or its
Affiliate, as the case may be, but shall have failed to consummate, as a result
of the fault of the Company, the purchase of the

18



--------------------------------------------------------------------------------



 



Company Offered Shares within the time frame specified in paragraph (c) above,
then nothing in this Section 5.06 shall limit the right of the Investor or its
Affiliate, as the case may be, thereafter to sell the Company Offered Shares;
provided that:
          (i) the total number of shares of Investor Stock sold by the Investor
or its Affiliate, as the case may be, to one Third Party shall be not more than
the number of Company Offered Shares specified in the Company Offer Notice; and
          (ii) all the shares of Investor Stock that are sold or otherwise
disposed of by the Investor or its Affiliate, as the case may be, are sold
(A) within 30 days (or longer, if required by Law or applicable regulatory
approval or notice requirements) after expiration of the Company Offer Period,
(B) at an amount not less than the VWAP (plus or minus any absolute or
percentage premium or discount offered in the Company Offer Price included in
the Company Offer Notice) and (C) on terms not more favorable to the purchaser
than those specified in the Company Offer Notice.
          (e) This Section 5.06 shall be suspended for so long as, and to the
extent that, the Company is not authorized to purchase or redeem Common Stock
without prior written notice to the Federal Reserve Board pursuant to
Section 225.4(b) of Regulation Y (12 C.F.R. Section 225.4(b)). In addition, this
Section 5.06 shall terminate, and no longer be of any force or effect, upon the
Investor and its Affiliates becoming the beneficial owners of 25% or more of the
issued and outstanding Common Stock.
ARTICLE VI
MISCELLANEOUS
     Section 6.01. Termination. This Agreement shall terminate with respect to
any Holder only (a) when that Holder no longer beneficially owns (i) during any
90-day period so long as the Company is in compliance with or current in its
reporting requirements under Section 13 or 15(d) of the Exchange Act, at least
5% of the issued and outstanding Common Stock (treating all securities
beneficially owned by the Investor and its Affiliates that are convertible into
or exchangeable or exercisable for Common Stock as converted, exchanged or
exercised) and (ii) any Registrable Securities, or (b) by virtue of a written
agreement to that effect, signed by such Holder and the Company; provided,
however, that no termination of this Agreement shall affect the right of any
party to recover damages or collect indemnification for any breach of the
representations, warranties or covenants herein that occurred prior to such
termination.
     Section 6.02. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by courier
service, by fax or email or by registered or certified mail (postage prepaid,
return receipt requested) to the respective parties at the following addresses
(or at such other address for a party as shall be specified by notice given in
accordance with this Section 6.02):
          (a) if to the Company:
First BanCorp.
1519 Ponce De León Ave
San Juan, Puerto Rico 00908
Facsimile: (787) 753-8402
Email: lawrence.odell@firstbankpr.com
Attention: General counsel

19



--------------------------------------------------------------------------------



 



with a copy to:
Clifford Chance US LLP
31 W. 52nd Street
New York, New York 10019
Facsimile: (212) 878-8375
Email: david.bernstein@cliffordchance.com
Attention: David Bernstein
          (b) if to the Investor:
The Bank of Nova Scotia
44 King Street West, 6th Fl.
Toronto, Canada M5H 1H1
Facsimile: (416) 866-5903
Email: andres.cruells@scotiabank.com
Attention: Andres Cruells
with a copy to:
The Bank of Nova Scotia
44 King Street West, 6th Fl.
Toronto, Canada M5H 1H1
Facsimile:
Email: tim.hayward@scotiabank.com
Attention: Tim Hayward
and to:
The Bank of Nova Scotia
44 King Street West, 6th Fl.
Toronto, Canada M5H 1H1
Facsimile: (416) 866-5090
Email: deborah.alexander@scotiabank.com
Attention: Deborah Alexander
and to:
Shearman & Sterling LLP
599 Lexington Avenue
New York, New York 10022
Facsimile: (212) 848 7179
Email: spetepiece@shearman.com
Attention: Scott Petepiece
and to:

20



--------------------------------------------------------------------------------



 



McCarthy Tétrault LLP
Suite 4700
Toronto Dominion Bank Tower
Toronto, Canada M5K 1E6
Facsimile: (416) 868-0673
Email: iarellan@mccarthy.ca
Attention: Ian W. Arellano
     Section 6.03. Amendments and Waivers. (a) Any provision of this Agreement
may be amended or waived if, and only if, such amendment or waiver is in writing
and signed, in the case of an amendment, by all parties hereto, or in the case
of a waiver, by the party or parties giving the waiver.
          (b) No failure or delay by any party in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof and, except as expressly
stated, no single or partial exercise of any right, power or privilege shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by Law.
          (c) This Agreement shall not be assigned without the express written
consent of all the parties hereto (which consent shall not be unreasonably
withheld, delayed or conditioned).
     Section 6.04. Binding Effect. This Agreement shall be binding upon and
inure to the benefit of all of the parties, and to the extent permitted by this
Agreement, their successors, executors, administrators, heirs, legal
representatives and assigns.
     Section 6.05. Expenses. Except as otherwise specified in this Agreement,
all costs and expenses, including, without limitation, fees and disbursements of
counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs or expenses.
     Section 6.06. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York applicable to
contracts executed in and to be performed in that State, without regard to any
principles of conflicts of Laws that would apply the Laws of any other
jurisdiction. All Actions arising out of or relating to this Agreement shall be
heard and determined exclusively in any New York federal court sitting in the
Borough of Manhattan of The City of New York, provided, however, that if such
federal court does not have jurisdiction over such Action, such Action shall be
heard and determined exclusively in any New York state court sitting in the
Borough of Manhattan of The City of New York. Consistent with the preceding
sentence, the parties hereto hereby (a) submit to the exclusive jurisdiction of
any federal or state court sitting in the Borough of Manhattan of The City of
New York for the purpose of any Action arising out of or relating to this
Agreement brought by any party hereto and (b) irrevocably waive, and agree not
to assert by way of motion, defense, or otherwise, in any such Action, any claim
that it is not subject personally to the jurisdiction of the above-named courts,
that its property is exempt or immune from attachment or execution, that the
Action is brought in an inconvenient forum, that the venue of the Action is
improper, or that this Agreement or the transactions contemplated by this
Agreement may not be enforced in or by any of the above-named courts.
     Section 6.07. Waiver of Jury Trial. Each of the parties hereto hereby
waives to the fullest extent permitted by applicable Law any right it may have
to a trial by jury with respect to any litigation directly or indirectly arising
out of, under or in connection with this Agreement or the transactions

21



--------------------------------------------------------------------------------



 



contemplated by this Agreement. Each of the parties hereto hereby (a) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
has been induced to enter into this Agreement and the transactions contemplated
by this Agreement, as applicable, by, among other things, the mutual waivers and
certifications in this Section 6.07.
     Section 6.08. Specific Performance. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof and that the parties hereto
shall be entitled to seek specific performance of the terms hereof, in addition
to any other remedy at Law or in equity, without proof of actual damages and
without being required to post a bond or other security.
     Section 6.09. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or portable document format (“.pdf”)) in
one or more counterparts, and by the different parties hereto in separate
counterparts, each of which when executed and delivered shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement. Copies of executed counterparts transmitted by telecopy or other
electronic transmission service shall be considered original executed
counterparts for purposes of this Section 6.09.
     Section 6.10. Entire Agreement. This Agreement and the Investment Agreement
constitute the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersede all prior agreements and understandings
pertaining thereto.
     Section 6.11. Headings. The headings and subheadings in this Agreement are
included for convenience and identification only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereto.
     Section 6.12. Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any Law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect for so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either party hereto. Upon a determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
enforceable manner in order that the transactions contemplated hereby are
consummated as originally contemplated to the greatest extent possible.
     Section 6.13. Public Announcements. Neither party hereto shall make, or
cause to be made, any press release or public announcement in respect of this
Agreement or the transactions contemplated hereby or which refer to the other
party hereto or otherwise communicate with any news media regarding any of the
foregoing without, to the extent practicable, the prior written consent of the
other party (such consent not to be unreasonably withheld or delayed), and the
parties hereto shall cooperate as to the timing and contents of any such press
release, public announcement or communication. However, nothing in this Section
will prevent any party from issuing any press release or making any filing when
required by Law or by the rules of any securities exchange on which securities
of the party or an Affiliate are listed
     Section 6.14. Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by Law.

22



--------------------------------------------------------------------------------



 



     Section 6.15. Interpretation. Throughout this Agreement, nouns, pronouns
and verbs shall be construed as masculine, feminine, neuter, singular or plural,
whichever shall be applicable. Unless otherwise specified, all references herein
to “Articles”, “Sections” and paragraphs shall refer to corresponding provisions
of this Agreement.
     Section 6.16. No Third Party Beneficiaries. This Agreement shall be binding
upon and inure solely to the benefit of the parties hereto and their permitted
assigns and successors, and nothing herein, express or implied, is intended to
or shall confer upon any other Person or entity, any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.
     Section 6.17. Construction. Each party hereto acknowledges and agrees it
has had the opportunity to draft, review and edit the language of this Agreement
and that no presumption for or against any party arising out of drafting all or
any part of this Agreement will be applied in any dispute, claim or controversy
relating to, in connection with or involving this Agreement. Accordingly, the
parties hereto hereby waive the benefit of any rule of Law or any legal decision
that would require, in cases of uncertainty, that the language of a contract
should be interpreted most strongly against the party who drafted such language.

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first set forth above.

            FIRST BANCORP
      By:           Name:           Title:           [THE BANK OF NOVA SCOTIA]
      By:           Name:           Title:        

24